Exhibit 10.1

 

 

CREDIT AGREEMENT

 

dated as of

 

November 12, 1999

 

and amended and restated as of

 

November 23, 2004

 

among

 

GEORGIA GULF CORPORATION

 

The ELIGIBLE SUBSIDIARIES Referred to Herein

 

The LENDERS Party Hereto

 

JPMORGAN CHASE BANK, N.A.
(formerly known as JPMORGAN CHASE BANK and as
THE CHASE MANHATTAN BANK),
as Administrative Agent, Syndication Agent and Collateral Agent

 

and

 

BANK OF AMERICA, N.A.,
as Documentation Agent

 

--------------------------------------------------------------------------------

 

J.P. MORGAN SECURITIES INC. and
BANC OF AMERICA SECURITIES LLC
as Co-Lead Arrangers
and Joint Book Managers

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE 1

 

DEFINITIONS

 

 

 

SECTION 1.01. 

Defined Terms

 

SECTION 1.02. [a04-14203_1ex10d1.htm#Section1_02_]

Classification of Loans and Borrowings [a04-14203_1ex10d1.htm#Section1_02_]

 

SECTION 1.03. [a04-14203_1ex10d1.htm#Section1_03]

Terms Generally [a04-14203_1ex10d1.htm#Section1_03]

 

SECTION 1.04. [a04-14203_1ex10d1.htm#Section1_04_]

Accounting Terms; GAAP [a04-14203_1ex10d1.htm#Section1_04_]

 

 

 

 

 

ARTICLE 2 [a04-14203_1ex10d1.htm#Article2TheCredits]

 

THE CREDITS [a04-14203_1ex10d1.htm#Article2TheCredits]

 

 

 

SECTION 2.01. [a04-14203_1ex10d1.htm#Section2_01_]

Commitments [a04-14203_1ex10d1.htm#Section2_01_]

 

SECTION 2.02. [a04-14203_1ex10d1.htm#Section2_02_]

Loans and Borrowings [a04-14203_1ex10d1.htm#Section2_02_]

 

SECTION 2.03. [a04-14203_1ex10d1.htm#Section2_03_]

Requests for Borrowings [a04-14203_1ex10d1.htm#Section2_03_]

 

SECTION 2.04. [a04-14203_1ex10d1.htm#Section2_04_]

Letters of Credit [a04-14203_1ex10d1.htm#Section2_04_]

 

SECTION 2.05. [a04-14203_1ex10d1.htm#Section2_05_]

Funding of Borrowings [a04-14203_1ex10d1.htm#Section2_05_]

 

SECTION 2.06. [a04-14203_1ex10d1.htm#Section2_06_]

Interest Elections [a04-14203_1ex10d1.htm#Section2_06_]

 

SECTION 2.07. [a04-14203_1ex10d1.htm#Section2_07_]

Termination and Reduction of Commitments [a04-14203_1ex10d1.htm#Section2_07_]

 

SECTION 2.08. [a04-14203_1ex10d1.htm#Section2_08_]

Repayment of Loans; Evidence of Debt [a04-14203_1ex10d1.htm#Section2_08_]

 

SECTION 2.09. [a04-14203_1ex10d1.htm#Section2_09_]

[intentionally deleted] [a04-14203_1ex10d1.htm#Section2_09_]

 

SECTION 2.10. [a04-14203_1ex10d1.htm#Section2_10_]

Prepayment of Loans [a04-14203_1ex10d1.htm#Section2_10_]

 

SECTION 2.11. [a04-14203_1ex10d1.htm#Section2_11_]

Fees [a04-14203_1ex10d1.htm#Section2_11_]

 

SECTION 2.12. [a04-14203_1ex10d1.htm#Section2_12_]

Interest [a04-14203_1ex10d1.htm#Section2_12_]

 

SECTION 2.13. [a04-14203_1ex10d1.htm#Section2_13_]

Alternate Rate of Interest [a04-14203_1ex10d1.htm#Section2_13_]

 

SECTION 2.14. [a04-14203_1ex10d1.htm#Section2_14_]

Increased Costs [a04-14203_1ex10d1.htm#Section2_14_]

 

SECTION 2.15. [a04-14203_1ex10d1.htm#Section2_15_]

Break Funding Payments [a04-14203_1ex10d1.htm#Section2_15_]

 

SECTION 2.16. [a04-14203_1ex10d1.htm#Section2_16_]

Taxes [a04-14203_1ex10d1.htm#Section2_16_]

 

SECTION 2.17. [a04-14203_1ex10d1.htm#Section2_17]

Payments Generally; Pro Rata Treatment; Sharing of Set-Offs
[a04-14203_1ex10d1.htm#Section2_17]

 

SECTION 2.18. [a04-14203_1ex10d1.htm#Section2_18_]

Mitigation Obligations; Replacement of Lenders
[a04-14203_1ex10d1.htm#Section2_18_]

 

SECTION 2.19. [a04-14203_1ex10d1.htm#Section2_19_]

Termination of Designation of Eligible Subsidiary as a Borrower
[a04-14203_1ex10d1.htm#Section2_19_]

 

 

 

ARTICLE 3 [a04-14203_1ex10d1.htm#Article3RepresentationsAndWarranties]

 

REPRESENTATIONS AND WARRANTIES OF THE COMPANY
[a04-14203_1ex10d1.htm#Article3RepresentationsAndWarranties]

 

 

 

SECTION 3.01. [a04-14203_1ex10d1.htm#Section3_01]

Organization; Powers [a04-14203_1ex10d1.htm#Section3_01]

 

SECTION 3.02. [a04-14203_1ex10d1.htm#Section3_02_]

Authorization; Enforceability [a04-14203_1ex10d1.htm#Section3_02_]

 

 

--------------------------------------------------------------------------------


 

SECTION 3.03. [a04-14203_1ex10d1.htm#Section3_03_]

Governmental Approvals; No Conflicts [a04-14203_1ex10d1.htm#Section3_03_]

 

SECTION 3.04. [a04-14203_1ex10d1.htm#Section3_04_]

Financial Condition; No Material Adverse Change
[a04-14203_1ex10d1.htm#Section3_04_]

 

SECTION 3.05. [a04-14203_1ex10d1.htm#Section3_05]

Properties [a04-14203_1ex10d1.htm#Section3_05]

 

SECTION 3.06. [a04-14203_1ex10d1.htm#Section3_06_]

Litigation and Environmental Matters [a04-14203_1ex10d1.htm#Section3_06_]

 

SECTION 3.07. [a04-14203_1ex10d1.htm#Section3_07_]

Compliance with Laws and Agreements [a04-14203_1ex10d1.htm#Section3_07_]

 

SECTION 3.08. [a04-14203_1ex10d1.htm#Section3_08_]

Investment and Holding Company Status [a04-14203_1ex10d1.htm#Section3_08_]

 

SECTION 3.09. [a04-14203_1ex10d1.htm#Section3_09_]

Taxes [a04-14203_1ex10d1.htm#Section3_09_]

 

SECTION 3.10. [a04-14203_1ex10d1.htm#Section3_10]

ERISA [a04-14203_1ex10d1.htm#Section3_10]

 

SECTION 3.11. [a04-14203_1ex10d1.htm#Section3_11_]

Disclosure [a04-14203_1ex10d1.htm#Section3_11_]

 

SECTION 3.12. [a04-14203_1ex10d1.htm#Section3_12_]

Subsidiaries [a04-14203_1ex10d1.htm#Section3_12_]

 

SECTION 3.13. [a04-14203_1ex10d1.htm#Section3_13_]

Insurance [a04-14203_1ex10d1.htm#Section3_13_]

 

SECTION 3.14. [a04-14203_1ex10d1.htm#Section3_14_]

Labor Matters [a04-14203_1ex10d1.htm#Section3_14_]

 

SECTION 3.15. [a04-14203_1ex10d1.htm#Section3_15]

Solvency [a04-14203_1ex10d1.htm#Section3_15]

 

SECTION 3.16. [a04-14203_1ex10d1.htm#Section3_16]

Regulations U and X [a04-14203_1ex10d1.htm#Section3_16]

 

SECTION 3.17. [a04-14203_1ex10d1.htm#Section3_17]

No Burdensome Restrictions [a04-14203_1ex10d1.htm#Section3_17]

 

SECTION 3.18. [a04-14203_1ex10d1.htm#Section3_18_]

Security Documents [a04-14203_1ex10d1.htm#Section3_18_]

 

 

 

ARTICLE 4 [a04-14203_1ex10d1.htm#Article4]

 

CONDITIONS [a04-14203_1ex10d1.htm#Conditions]

 

 

 

SECTION 4.01. [a04-14203_1ex10d1.htm#Section4_01_]

Effectiveness [a04-14203_1ex10d1.htm#Section4_01_]

 

SECTION 4.02. [a04-14203_1ex10d1.htm#Section4_02_]

Each Credit Event [a04-14203_1ex10d1.htm#Section4_02_]

 

 

 

 

ARTICLE 5 [a04-14203_1ex10d1.htm#Article5]

 

AFFIRMATIVE COVENANTS [a04-14203_1ex10d1.htm#AffirmativeCovenants]

 

 

 

SECTION 5.01. [a04-14203_1ex10d1.htm#Section5_01_]

Financial Statements and Other Information [a04-14203_1ex10d1.htm#Section5_01_]

 

SECTION 5.02. [a04-14203_1ex10d1.htm#Section5_02_]

Notices of Material Events [a04-14203_1ex10d1.htm#Section5_02_]

 

SECTION 5.03. [a04-14203_1ex10d1.htm#Section5_03_]

Information Regarding Collateral [a04-14203_1ex10d1.htm#Section5_03_]

 

SECTION 5.04. [a04-14203_1ex10d1.htm#Section5_04_]

Existence; Conduct of Business [a04-14203_1ex10d1.htm#Section5_04_]

 

SECTION 5.05. [a04-14203_1ex10d1.htm#Section5_05_]

Payment of Obligations [a04-14203_1ex10d1.htm#Section5_05_]

 

SECTION 5.06. [a04-14203_1ex10d1.htm#Section5_06_]

Maintenance of Properties [a04-14203_1ex10d1.htm#Section5_06_]

 

SECTION 5.07. [a04-14203_1ex10d1.htm#Section5_07_]

Insurance [a04-14203_1ex10d1.htm#Section5_07_]

 

SECTION 5.08. [a04-14203_1ex10d1.htm#Section5_08_]

Casualty and Condemnation [a04-14203_1ex10d1.htm#Section5_08_]

 

SECTION 5.09. [a04-14203_1ex10d1.htm#Section5_09_]

Books and Records; Inspection and Audit Rights
[a04-14203_1ex10d1.htm#Section5_09_]

 

SECTION 5.10. [a04-14203_1ex10d1.htm#Section5_10_]

Compliance with Laws; Material Contracts [a04-14203_1ex10d1.htm#Section5_10_]

 

SECTION 5.11. [a04-14203_1ex10d1.htm#Section5_11_]

Use of Proceeds and Letters of Credit [a04-14203_1ex10d1.htm#Section5_11_]

 

SECTION 5.12. [a04-14203_1ex10d1.htm#Section5_12_]

Additional Subsidiaries [a04-14203_1ex10d1.htm#Section5_12_]

 

SECTION 5.13. [a04-14203_1ex10d1.htm#Section5_13_]

Further Assurances [a04-14203_1ex10d1.htm#Section5_13_]

 

SECTION 5.14. [a04-14203_1ex10d1.htm#Section5_14_]

Landlord and Warehouseman Waivers [a04-14203_1ex10d1.htm#Section5_14_]

 

 

ii

--------------------------------------------------------------------------------


 

ARTICLE 6 [a04-14203_1ex10d1.htm#Article6]

 

NEGATIVE COVENANTS [a04-14203_1ex10d1.htm#NegativeCovenants]

 

 

 

SECTION 6.01. [a04-14203_1ex10d1.htm#Section6_01_]

Indebtedness; Certain Equity Securities [a04-14203_1ex10d1.htm#Section6_01_]

 

SECTION 6.02. [a04-14203_1ex10d1.htm#Section6_02_]

Liens [a04-14203_1ex10d1.htm#Section6_02_]

 

SECTION 6.03. [a04-14203_1ex10d1.htm#Section6_03_]

Fundamental Changes [a04-14203_1ex10d1.htm#Section6_03_]

 

SECTION 6.04. [a04-14203_1ex10d1.htm#Section6_04_]

Investments, Loans, Advances, Guarantees and Acquisitions
[a04-14203_1ex10d1.htm#Section6_04_]

 

SECTION 6.05. [a04-14203_1ex10d1.htm#Section6_05_]

Asset Sales [a04-14203_1ex10d1.htm#Section6_05_]

 

SECTION 6.06. [a04-14203_1ex10d1.htm#Section6_06_]

Hedging Agreements [a04-14203_1ex10d1.htm#Section6_06_]

 

SECTION 6.07. [a04-14203_1ex10d1.htm#Section6_07_]

Restricted Payments; Certain Payments of Indebtedness; Synthetic Purchase
Agreements [a04-14203_1ex10d1.htm#Section6_07_]

 

SECTION 6.08. [a04-14203_1ex10d1.htm#Section6_08_]

Transactions with Affiliates [a04-14203_1ex10d1.htm#Section6_08_]

 

SECTION 6.09. [a04-14203_1ex10d1.htm#Section6_09_]

Restrictive Agreements [a04-14203_1ex10d1.htm#Section6_09_]

 

SECTION 6.10. [a04-14203_1ex10d1.htm#Section6_10_]

Amendment of Material Documents [a04-14203_1ex10d1.htm#Section6_10_]

 

SECTION 6.11. [a04-14203_1ex10d1.htm#Section6_11_]

Accounting Changes [a04-14203_1ex10d1.htm#Section6_11_]

 

SECTION 6.12. [a04-14203_1ex10d1.htm#Section6_12_]

Sale and Leaseback [a04-14203_1ex10d1.htm#Section6_12_]

 

SECTION 6.13. [a04-14203_1ex10d1.htm#Section6_13_]

Bank Accounts [a04-14203_1ex10d1.htm#Section6_13_]

 

SECTION 6.14. [a04-14203_1ex10d1.htm#Section6_14_]

Capital Expenditures [a04-14203_1ex10d1.htm#Section6_14_]

 

SECTION 6.15. [a04-14203_1ex10d1.htm#Section6_15_]

Leverage Ratio [a04-14203_1ex10d1.htm#Section6_15_]

 

SECTION 6.16. [a04-14203_1ex10d1.htm#Section6_16_]

Interest Coverage Ratio [a04-14203_1ex10d1.htm#Section6_16_]

 

 

 

ARTICLE 7 [a04-14203_1ex10d1.htm#Article7]

 

EVENTS OF DEFAULT [a04-14203_1ex10d1.htm#EventsOfDefault]

 

 

 

ARTICLE 8 [a04-14203_1ex10d1.htm#Article8]

 

THE AGENT [a04-14203_1ex10d1.htm#Article8]

 

 

 

ARTICLE 9 [a04-14203_1ex10d1.htm#Article9]

 

REPRESENTATIONS AND WARRANTIES OF ELIGIBLE SUBSIDIARIES
[a04-14203_1ex10d1.htm#Article9]

 

 

 

SECTION 9.01. [a04-14203_1ex10d1.htm#Section9_01]

Organization; Power [a04-14203_1ex10d1.htm#Section9_01]

 

SECTION 9.02. [a04-14203_1ex10d1.htm#Section9_02]

Authorization; Enforceability; Contravention [a04-14203_1ex10d1.htm#Section9_02]

 

 

 

ARTICLE 10 [a04-14203_1ex10d1.htm#Article10]

 

MISCELLANEOUS [a04-14203_1ex10d1.htm#Article10]

 

 

 

SECTION 10.01. [a04-14203_1ex10d1.htm#Section10_01]

Notices [a04-14203_1ex10d1.htm#Section10_01]

 

SECTION 10.02. [a04-14203_1ex10d1.htm#Section10_02]

Waivers; Amendments [a04-14203_1ex10d1.htm#Section10_02]

 

SECTION 10.03. [a04-14203_1ex10d1.htm#Section10_03]

Expenses; Indemnity; Damage Waiver [a04-14203_1ex10d1.htm#Section10_03]

 

SECTION 10.04. [a04-14203_1ex10d1.htm#Section10_04]

Successors and Assigns [a04-14203_1ex10d1.htm#Section10_04]

 

 

iii

--------------------------------------------------------------------------------


 

SECTION 10.05. [a04-14203_1ex10d1.htm#Section10_05]

Survival [a04-14203_1ex10d1.htm#Section10_05]

 

SECTION 10.06. [a04-14203_1ex10d1.htm#Section10_06]

Counterparts; Integration [a04-14203_1ex10d1.htm#Section10_06]

 

SECTION 10.07. [a04-14203_1ex10d1.htm#Section10_07]

Severability [a04-14203_1ex10d1.htm#Section10_07]

 

SECTION 10.08. [a04-14203_1ex10d1.htm#Section10_08]

Right of Setoff [a04-14203_1ex10d1.htm#Section10_08]

 

SECTION 10.09. [a04-14203_1ex10d1.htm#Section10_09]

Governing Law; Jurisdiction; Consent to Service of Process
[a04-14203_1ex10d1.htm#Section10_09]

 

SECTION 10.10. [a04-14203_1ex10d1.htm#Section10_10]

WAIVER OF JURY TRIAL [a04-14203_1ex10d1.htm#Section10_10]

 

SECTION 10.11. [a04-14203_1ex10d1.htm#Section10_11]

Headings [a04-14203_1ex10d1.htm#Section10_11]

 

SECTION 10.12. [a04-14203_1ex10d1.htm#Section10_12]

Confidentiality [a04-14203_1ex10d1.htm#Section10_12]

 

SECTION 10.13. [a04-14203_1ex10d1.htm#Section10_13]

Interest Rate Limitation [a04-14203_1ex10d1.htm#Section10_13]

 

SECTION 10.14. [a04-14203_1ex10d1.htm#Section10_14]

USA PATRIOT Act [a04-14203_1ex10d1.htm#Section10_14]

 

 

iv

--------------------------------------------------------------------------------


 

SCHEDULES:

 

Schedule 1.01 — Existing Letters of Credit [a04-14203_1ex10d1.htm#Schedule1_01]

Schedule 2.01 — Revolving Commitments [a04-14203_1ex10d1.htm#Schedule2_01]

Schedule 3.05 — Real Property [a04-14203_1ex10d1.htm#Schedule3_05]

Schedule 3.06 — Disclosed Matters [a04-14203_1ex10d1.htm#Schedule3_06]

Schedule 3.12 — Subsidiaries [a04-14203_1ex10d1.htm#Schedule3_12]

Schedule 6.01 — Existing Indebtedness [a04-14203_1ex10d1.htm#Schedule6_01]

Schedule 6.02 — Existing Liens [a04-14203_1ex10d1.htm#Schedule6_02]

Schedule 6.04 — Existing Investments [a04-14203_1ex10d1.htm#Schedule6_04]

Schedule 6.09 — Existing Restrictions [a04-14203_1ex10d1.htm#Schedule6_09]

Schedule 6.13 — Bank Accounts [a04-14203_1ex10d1.htm#Schedule6_13]

 

EXHIBITS:

 

Exhibit A — Form of Assignment and Acceptance [a04-14203_1ex10d1.htm#ExhibitA]

Exhibit B — Form of Opinion of Jones Day [a04-14203_1ex10d1.htm#ExhibitB]

Exhibit C — Form of Election to Terminate [a04-14203_1ex10d1.htm#ExhibitC]

Exhibit D — Form of Collateral Agreement

 

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT dated as of November 12, 1999 and amended and restated as of
November 23, 2004 among GEORGIA GULF CORPORATION, the ELIGIBLE SUBSIDIARIES
referred to herein, the LENDERS party hereto, and JPMORGAN CHASE BANK, N.A.
(formerly known as JPMORGAN CHASE BANK and as THE CHASE MANHATTAN BANK), as
Administrative Agent, Syndication Agent and Collateral Agent.

 

WHEREAS, pursuant to the Credit Agreement dated as of November 12, 1999 and
amended and restated as of December 3, 2003, as further amended (the “Existing
Credit Agreement”), among Georgia Gulf Corporation, the Eligible Subsidiaries
referred to therein, the lenders party thereto (the “Existing Lenders”), the
Existing Lenders agreed to extend credit to Georgia Gulf Corporation and the
Eligible Subsidiaries;

 

WHEREAS, Georgia Gulf Corporation and the Eligible Subsidiaries have requested
that the Existing Credit Agreement be amended and restated as hereinafter
provided; and

 

WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities of Georgia Gulf
Corporation and the Eligible Subsidiaries existing under the Existing Credit
Agreement or evidence repayment of all or any of such obligations and
liabilities (other than the Tranche D Term Loans (as defined in the Existing
Credit Agreement) being prepaid on the 2004 Amendment and Restatement Date (as
hereafter defined)) and that this Agreement amend and restate in its entirety
the Existing Credit Agreement and re-evidence such obligations and liabilities;

 

NOW, THEREFORE, the parties hereto hereby agree that on the 2004 Amendment and
Restatement Date, the Existing Credit Agreement will be amended and restated in
its entirety as follows:

 

ARTICLE 1

DEFINITIONS

 

SECTION 1.01.  Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

1

--------------------------------------------------------------------------------


 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent” means JPMorgan Chase Bank, N.A. (formerly known as
JPMorgan Chase Bank and as The Chase Manhattan Bank), in its capacity as
administrative agent for the Lenders hereunder.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

 “Agent” means JPMorgan Chase Bank, N.A. (formerly known as JPMorgan Chase Bank
and as The Chase Manhattan Bank), in its capacities as Administrative Agent and
Collateral Agent, collectively, or in either of such capacities, as the context
may require.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1%.  Any change in the Alternate Base Rate
due to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective from and including the effective date of such change in the Prime Rate
or the Federal Funds Effective Rate, respectively.

 

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Revolving Commitments represented by such Lender’s Revolving Commitment. 
If the Revolving Commitments have terminated or expired, the Applicable
Percentages shall be determined based upon the Revolving Commitments most
recently in effect, giving effect to any assignments.

 

“Applicable Rate” means, for any day (a) with respect to any ABR Loan or
Eurodollar Loan, the applicable rate per annum set forth below under the caption
“ABR Spread” or “Eurodollar Spread”, as the case may be, based upon the Leverage
Ratio as of the most recent determination date; and (b) with respect to the
commitment fees payable hereunder, the applicable rate per annum set forth below
under the caption “Commitment Fee Rate”, based upon the Leverage Ratio as of the
most recent determination date:

 

2

--------------------------------------------------------------------------------


 

Leverage Ratio

 

ABR Spread

 

Eurodollar
Spread

 

Commitment
Fee Rate

 

 

 

 

 

 

 

 

 

Category 1

 

 

 

 

 

 

 

less than 1.0:1

 

0

%

0.75

%

0.20

%

 

 

 

 

 

 

 

 

Category 2

 

 

 

 

 

 

 

equal to or greater than 1.0:1 and less than 1:5:1

 

0

%

1.00

%

0.25

%

 

 

 

 

 

 

 

 

Category 3

 

 

 

 

 

 

 

equal to or greater than 1:5:1 and less than 2.5:1

 

0.25

%

1.25

%

0.375

%

 

 

 

 

 

 

 

 

Category 4

 

 

 

 

 

 

 

equal to or greater than 2.5:1 and less than or equal to 3.5:1

 

0.50

%

1.50

%

0.375

%

 

 

 

 

 

 

 

 

Category 5

 

 

 

 

 

 

 

greater than 3.5:1

 

0.75

%

1.75

%

0.50

%

 

For purposes of the foregoing, (i) the Leverage Ratio shall be determined as of
the end of each fiscal quarter of the Company’s fiscal year based upon the
Company’s consolidated financial statements delivered pursuant to Section
5.01(a) or (b) and (ii) each change in the Applicable Rate resulting from a
change in the Leverage Ratio shall be effective during the period commencing on
and including the date of delivery to the Administrative Agent of such
consolidated financial statements indicating such change and ending on the date
immediately preceding the effective date of the next such change; provided that,
solely for purposes of calculating the Leverage Ratio to determine the
Applicable Rate, the term Indebtedness shall exclude Indebtedness pursuant to
any Permitted Receivables Transaction; and provided further that the Leverage
Ratio shall be deemed to be in Category 5 (A) at any time that an Event of
Default has occurred and is continuing or (B) if the Company fails to deliver
the consolidated financial statements required to be delivered by it pursuant to
Section 5.01(a) or (b), during the period from the expiration of the time for
delivery thereof until such consolidated financial statements are delivered.

 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

3

--------------------------------------------------------------------------------


 

“Borrower” means the Company or any Eligible Subsidiary, as the context may
require, and their respective successors, and “Borrowers” means all of the
foregoing.  When used in connection with a specific Loan, Borrowing or Letter of
Credit, the term “Borrower” means the obligor (or proposed obligor) with respect
thereto.  As the context may require, the terms “Borrower” and “Borrowers”
include the Company in its capacity as guarantor of the Obligations of the
Eligible Subsidiaries.

 

“Borrowing” means Loans of the same Type to the same Borrower, made, converted
or continued on the same date and, in the case of Eurodollar Loans, as to which
a single Interest Period is in effect.

 

“Borrowing Request” means a request by any Borrower for a Borrowing in
accordance with Section 2.03.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

 

“Capital Expenditures” means, for any period, (a) the additions to property,
plant and equipment and other capital expenditures of the Company and its
consolidated Subsidiaries that are (or would be) set forth in a consolidated
statement of cash flows of the Company for such period prepared in accordance
with GAAP and (b) Capital Lease Obligations incurred by the Company and its
consolidated Subsidiaries during such period, but excluding expenditures for the
restoration or replacement of fixed assets to the extent financed by (i) the
proceeds of an insurance policy maintained by the Company or any of its
Subsidiaries covering casualty losses with respect to real or personal property
or improvements, (ii) the proceeds of any condemnation proceeding with respect
to the assets of the Company or any Subsidiary, and (iii) any proceeds received
as a payment under any indemnity provision of the Asset Purchase Agreement.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Exchange Act and the rules of the Securities and Exchange
Commission thereunder as in effect on the date hereof) other than Permitted
Holders, of shares representing more

 

4

--------------------------------------------------------------------------------


 

than 30% of the aggregate ordinary voting power represented by the issued and
outstanding capital stock of the Company; (b) occupation of a majority of the
seats (other than vacant seats) on the board of directors of the Company by
Persons who were neither (i) nominated by the board of directors of the Company
nor (ii) appointed by directors so nominated; (c) the acquisition of direct or
indirect Control of the Company by any Person or group other than Permitted
Holders; or (d) the occurrence of a “Change of Control” as defined in the
Existing Notes or Existing Indentures or the documents under which any
extensions, renewals or replacements thereof are issued.

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or the Issuing Bank (or,
for purposes of Section 2.14(b), by any lending office of such Lender or by such
Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral” means any and all “Collateral”, as defined in any applicable
Security Document.

 

“Collateral Agent” means JPMorgan Chase Bank, N.A. (formerly known as JPMorgan
Chase Bank and as The Chase Manhattan Bank), in its capacity as collateral agent
for the Secured Parties (as defined in the Collateral Agreement) in connection
with the Collateral Agreement.

 

“Collateral Agreement” means the Guarantee and Collateral Agreement among the
Company, the Eligible Subsidiaries, the other Subsidiary Loan Parties and the
Administrative Agent, substantially in the form of Exhibit D.

 

“Collateral and Guarantee Requirement” means the requirement that:

 

(a)       the Collateral Agent shall have received from each Loan Party either
(i) a counterpart of the Collateral Agreement duly executed and delivered on
behalf of such Loan Party or (ii) in the case of any Person that becomes a Loan
Party after the Effective Date, a supplement to the Collateral Agreement, in the
form specified therein, duly executed and delivered on behalf of such Loan
Party;

 

(b)       all outstanding Equity Interests of each Eligible Subsidiary and each
other Subsidiary owned by or on behalf of any Loan Party shall have been pledged
pursuant to the Collateral Agreement (except that the Loan Parties shall not be
required

 

5

--------------------------------------------------------------------------------


 

to pledge more than 65% of the outstanding voting Equity Interests of any
Foreign Subsidiary that is not a Loan Party unless the Required Lenders have
requested that it do so and the Company reasonably determines that it will not
suffer any materially adverse tax consequences as a result of such pledge) and
the Collateral Agent shall have received certificates or other instruments
representing all such Equity Interests, together with stock powers, or other
instruments of transfer with respect thereto, endorsed in blank;

 

(c)       all Indebtedness of the Company and each Subsidiary that is owing to
any Loan Party shall be evidenced by a promissory note and shall have been
pledged pursuant to the Collateral Agreement and the Collateral Agent shall have
received all such promissory notes, together with instruments of transfer with
respect thereto endorsed in blank;

 

(d)       all documents and instruments, including Uniform Commercial Code
financing statements, required by law or reasonably requested by the Collateral
Agent to be filed, registered or recorded to create the Liens intended to be
created by the Collateral Agreement and perfect such Liens to the extent
required by, and with the priority required by, the Collateral Agreement, shall
have been filed, registered or recorded or delivered to the Collateral Agent for
filing, registration or recording;

 

(e)       the Collateral Agent shall have received (i) counterparts of a
Mortgage with respect to each Mortgaged Property duly executed and delivered by
the record owner of such Mortgaged Property, (ii) a policy or policies of title
insurance issued by a nationally recognized title insurance company insuring the
Lien of each such Mortgage as a valid first Lien on the Mortgaged Property
described therein, free of any other Liens except as expressly permitted by
Section 6.02, together with such endorsements, coinsurance and reinsurance as
the Administrative Agent or the Required Lenders may reasonably request, and
(iii) such surveys, abstracts, appraisals, legal opinions and other documents as
the Administrative Agent or the Required Lenders may reasonably request with
respect to any such Mortgage or Mortgaged Property; and

 

(f)        each Loan Party shall have obtained all consents and approvals
required to be obtained by it in connection with the execution and delivery of
all Security Documents to which it is a party, the performance of its
obligations thereunder and the granting by it of the Liens thereunder.

 

“Company” means Georgia Gulf Corporation, a Delaware corporation.

 

“Consolidated Cash Interest Expense” means, for any period, the excess of (a)
the sum of (i) the interest expense (including imputed interest expense in
respect of Capital Lease Obligations) of the Company and the Subsidiaries for
such period, determined on a consolidated basis, (ii) any interest accrued
during such period in respect of Indebtedness of the Company or any Subsidiary
that is required to be

 

6

--------------------------------------------------------------------------------


 

capitalized rather than included in consolidated interest expense for such
period in accordance with GAAP, plus (iii) any cash payments (other than fees
and expenses paid in connection with the closing under this Agreement and any
premiums paid in connection with the redemption of the Existing Notes) made
during such period in respect of obligations referred to in clause (b)(ii) below
that were amortized or accrued in a previous period, minus (b) the sum of (i) to
the extent included in such consolidated interest expense for such period,
non-cash amounts attributable to amortization of financing costs paid in a
previous period, plus (ii) to the extent included in such consolidated interest
expense for such period, non-cash amounts attributable to amortization of debt
discounts or accrued interest payable in kind for such period.  For purposes of
this definition, “interest” shall include yield, discount or other similar
financing costs pursuant to any Permitted Receivables Transaction.

 

“Consolidated EBITDA” means, for any period, the sum of:

 

(a)     consolidated net income of the Company and its consolidated Subsidiaries
for such period (exclusive of (x) the effect of any extraordinary gain or loss
in accordance with GAAP and (y) the income of any Person (other than the
Company) in which any other Person (other than the Company or any Subsidiary or
any director holding qualifying shares in compliance with applicable law) owns
an Equity Interest, except to the extent of the amount of dividends or other
distributions actually paid to the Company or any Subsidiary during such period,
and inclusive of the income or loss of any Person accrued prior to the date it
becomes a Subsidiary or is merged into or consolidated with the Company or any
Subsidiary or the date that such Person’s assets are acquired by the Company or
any Subsidiary), plus

 

(b)     to the extent deducted in determining such consolidated net income, the
aggregate amount of (i) interest expense, (ii) income tax expense and (iii)
depreciation and amortization (including without limitation amortization of debt
issuance costs) and other similar non-cash charges.

 

For purposes of this definition, “interest” shall include yield, discount or
other similar financing costs pursuant to any Permitted Receivables Transaction.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

7

--------------------------------------------------------------------------------


 

“Disclosed Matters” means the actions, suits and proceedings disclosed in
Schedule 3.06.

 

“dollars” or “$” refers to lawful money of the United States of America.

 

“Effective Date” means November 12, 1999.

 

“Election to Terminate” means an Election to Terminate substantially in the form
of Exhibit C.

 

“Eligible Subsidiary” means any of Vinyls, Plastics and GG Lake Charles as to
which an Election to Terminate shall not have been delivered to the
Administrative Agent.

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in a Person.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under Section
414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an

 

8

--------------------------------------------------------------------------------


 

event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Company or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Company or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Company or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Company or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Company or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning assigned to such term in Article 7.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excess Cash Flow” means, for any fiscal year, the sum (without duplication) of:

 

(a)     Consolidated EBITDA for such period; plus

 

(b)     cash interest income and extraordinary cash income of the Company and
its consolidated Subsidiaries (to the extent not included in Consolidated
EBITDA); minus

 

(c)  Capital Expenditures for such period (except to the extent attributable to
the incurrence of Capital Lease Obligations or otherwise financed by incurring
Long-Term Indebtedness); minus

 

(d)  cash interest expense and extraordinary cash expense of the Company and its
consolidated Subsidiaries for such period (to the extent included in
Consolidated EBITDA); minus

 

(e)  cash payments with respect to taxes made during such period; minus

 

(f)  payments made pursuant to Section 6.07(a)(ii) or (iii).

 

9

--------------------------------------------------------------------------------


 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of any Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction described in clause (a) above and (c) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Company
under Section 2.18(b)), any withholding tax that (i) is in effect and would
apply to amounts payable to such Foreign Lender at the time such Foreign Lender
becomes a party to this Agreement (or designates a new lending office), except
to the extent that such Foreign Lender (or its assignor, if any) was entitled,
at the time of designation of a new lending office (or assignment), to receive
additional amounts from any Borrower with respect to any withholding tax
pursuant to Section 2.16(a), or (ii) is attributable to such Foreign Lender’s
failure to comply with Section 2.16(e).

 

“Existing Credit Agreement” has the meaning set forth in the first recital of
this Agreement.

 

“Existing Indentures” means (i) the Indenture dated as of November 15, 1995
between the Company and LaSalle Bank National Association (formerly known as
LaSalle National Bank), as Trustee, as supplemented by the First Supplemental
Indenture dated as of November 12, 1999 between the Company and LaSalle Bank
National Association, as Trustee, and the Second Supplemental Indenture dated as
of November 12, 1999 between Vinyls (as successor company to the Company) and
LaSalle Bank National Association, as Trustee and (ii) the Indenture dated as of
December 3, 2003 between the Company and SunTrust Bank, as Trustee.

 

“Existing Letters of Credit” means the Letters of Credit listed in Schedule
1.01.

 

“Existing Notes” means the 75/8% Notes due 2005 and the 71/8% Senior Notes due
December 15, 2013 issued pursuant to the Existing Indentures.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

10

--------------------------------------------------------------------------------


 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Company.

 

“Financing Transactions” means the execution, delivery and performance by each
Loan Party of the Loan Documents to which it is to be a party, the borrowing of
Loans, the use of the proceeds thereof and the issuance of Letters of Credit
hereunder.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Company is located.  For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America or any State thereof or the
District of Columbia.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Gallman Indebtedness” means all liabilities and obligations of the Company and
Vinyls in respect of $17,000,000 in aggregate original principal amount of
industrial development revenue bonds due May 1, 2009 issued by the Mississippi
Business Finance Corporation, including, without limitation, reimbursement
obligations and obligations in respect of letters of credit issued in connection
therewith, which liabilities and obligations of the Company and Vinyls are
secured only by Vinyls’ existing and future real and personal property located
at its Gallman, Mississippi facility.

 

“GG Lake Charles” means Georgia Gulf Lake Charles, LLC, a Delaware limited
liability company and a wholly owned Subsidiary of the Company.

 

“GGRC Corp.” means GGRC Corp., a Delaware corporation and wholly owned special
purpose Subsidiary of the Company.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of

 

11

--------------------------------------------------------------------------------


 

the guarantor, direct or indirect, (a) to purchase or pay (or advance or supply
funds for the purchase or payment of) such Indebtedness or other obligation or
to purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness or other obligation
of the payment thereof, (c) to maintain working capital, equity capital or any
other financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other obligation or (d)
as an account party in respect of any letter of credit or letter of guaranty
issued to support such Indebtedness or obligation; provided, that the term
Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business.

 

“Hazardous Materials”  means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

 

“Incentive Equity Plan” means any of (i) the Company’s 1998 Incentive Equity
Plan, (ii) the Company’s Amended and Restated 2002 Equity and Performance
Incentive Plan and (iii) any substantially similar incentive equity plan adopted
from time to time by the Company or any of its Subsidiaries, in each case as the
same shall be amended, supplemented or otherwise modified and in effect from
time to time.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others,
(h) all Capital Lease Obligations of such Person, (i) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty, (j) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances, (k) all Equity
Interests of such Person which are subject to redemption otherwise than at

 

12

--------------------------------------------------------------------------------


 

the sole option of such Person and (l) to the extent not otherwise included,
indebtedness or other similar obligations (including, if applicable, net
investment amounts) pursuant to any Permitted Receivables Transaction.  The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Information Memorandum” means the Confidential Information Memorandum dated
October, 2004 relating to the Company and the Transactions.

 

“Interest Election Request” means a request by the relevant Borrower to convert
or continue a Borrowing in accordance with Section 2.06.

 

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December, and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period.

 

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter (or twelve months thereafter if, at the time of the relevant
Borrowing, all Lenders participating therein agree to make an Interest Period of
such duration available), as the relevant Borrower may elect, provided, that (i)
if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day and
(ii) any Interest Period that commences on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
last calendar month of such Interest Period) shall end on the last Business Day
of the last calendar month of such Interest Period.  For purposes hereof, the
date of a Borrowing initially shall be the date on which such Borrowing is made
and thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

 

“Issuing Bank” means JPMorgan Chase Bank, N.A. (formerly known as JPMorgan Chase
Bank and as The Chase Manhattan Bank), in its capacity as the issuer of Letters
of Credit hereunder, and its successors in such capacity as provided in
Section 2.04(i).  The Issuing Bank may, in its discretion, arrange for one or
more

 

13

--------------------------------------------------------------------------------


 

Letters of Credit to be issued by Affiliates of the Issuing Bank, in which case
the term “Issuing Bank” shall include any such Affiliate with respect to Letters
of Credit issued by such Affiliate.

 

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrowers at such time.  The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

 

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Acceptance, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Acceptance.

 

“Letter of Credit” means any letter of credit issued pursuant to this Agreement
(including, without limitation, the Existing Letters of Credit).

 

“Leverage Ratio” means, on the last day of any fiscal quarter or fiscal year of
the Company, the ratio of Indebtedness as of such date to Consolidated EBITDA
for the period of four consecutive fiscal quarters of the Company ended on such
date.

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Page 3750 of the Dow Jones Market Service (or on
any successor or substitute page of such Service, or any successor to or
substitute for such Service, providing rate quotations comparable to those
currently provided on such page of such Service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period.  In the event that such rate is not
available at such time for any reason, then the “LIBO Rate” with respect to such
Eurodollar Borrowing for such Interest Period shall be the rate at which dollar
deposits of $5,000,000 and for a maturity comparable to such Interest Period are
offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital

 

14

--------------------------------------------------------------------------------


 

lease or title retention agreement (or any financing lease having substantially
the same economic effect as any of the foregoing) relating to such asset and
(c) in the case of securities, any purchase option, call or similar right of a
third party with respect to such securities.

 

“Loan Documents” means this Agreement, any promissory note issued by a Borrower
pursuant to Section 2.08(e) hereof, the Letters of Credit, the Collateral
Agreement and the other Security Documents.

 

“Loan Parties” means the Borrowers and the other Subsidiary Loan Parties, and
“Loan Party” means any one of them as the context may require.

 

“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.

 

“Long-Term Indebtedness” means any Indebtedness that, in accordance with GAAP,
constitutes (or, when incurred, constituted) a long-term liability.

 

“Material Adverse Change” means any event, development or circumstance that has
had or could reasonably be expected to have material adverse effect on (a) the
business, assets, operations, prospects or condition, financial or otherwise, of
the Company and the Subsidiaries taken as a whole, (b) the validity or
enforceability of any Loan Document or (c) the rights or remedies of, or
benefits available to, the Administrative Agent or the Lenders under any Loan
Document.

 

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Hedging Agreements, of any one
or more of the Company and its Subsidiaries in an aggregate principal amount
exceeding $10,000,000.  For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Company or any Subsidiary in
respect of any Hedging Agreement at any time shall be the maximum aggregate
amount (giving effect to any netting agreements) that the Company or such
Subsidiary would be required to pay if such Hedging Agreement were terminated at
such time.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Mortgage” means a mortgage, deed of trust, assignment of leases and rents,
leasehold mortgage or other security document granting a Lien on any Mortgaged
Property to secure the Obligations.  Each Mortgage shall be satisfactory in form
and substance to the Administrative Agent.

 

“Mortgaged Property” means, initially, each parcel of real property and the
improvements thereto owned by a Loan Party and identified on Schedule 3.05, and

 

15

--------------------------------------------------------------------------------


 

includes each other parcel of real property and improvements thereto with
respect to which a Mortgage is granted pursuant to Section 5.12 or 5.13.

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

 

“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
non-cash proceeds, but only as and when received, (ii) in the case of a
casualty, insurance proceeds, and (iii) in the case of a condemnation or similar
event, condemnation awards and similar payments, net of (b) the sum of (i) all
reasonable fees and out-of-pocket expenses paid by the Company and the
Subsidiaries to third parties (other than Affiliates) in connection with such
event, (ii) in the case of a sale or other disposition of an asset (including
pursuant to a casualty or condemnation), the amount of all payments required to
be made by the Company and the Subsidiaries as a result of such event to repay
Indebtedness (other than Loans) secured by such asset or otherwise subject to
mandatory prepayment as a result of such event, and (iii) the amount of all
taxes paid (or reasonably estimated to be payable) by the Company and the
Subsidiaries, and the amount of any reserves established by the Company and the
Subsidiaries to fund contingent liabilities reasonably estimated to be payable,
in each case during the year that such event occurred or the next succeeding
year and that are directly attributable to such event (as determined reasonably
and in good faith by the chief financial officer of the Company).

 

“Obligations” has the meaning assigned to such term in the Collateral Agreement.

 

“Other Taxes” means any and all present or future recording, stamp, documentary
excise, transfer, sales, property or similar taxes, charges or levies arising
from any payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Perfection Certificate” has the meaning set forth in the Collateral Agreement.

 

“Permitted Acquisition” has the meaning set forth in Section 6.04.

 

“Permitted Encumbrances” means:

 

(a)     Liens imposed by law for taxes that are not yet due or are being
contested in compliance with Section 5.05;

 

16

--------------------------------------------------------------------------------


 

(b)     carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.05;

 

(c)     pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;

 

(d)     deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

 

(e)     judgment liens in respect of judgments that do not constitute an Event
of Default under clause (k) of Article 7;

 

(f)      easements, zoning restrictions, rights-of-way and similar encumbrances
on real property imposed by law or arising in the ordinary course of business
that do not secure any monetary obligations and do not materially detract from
the value of the affected property or interfere with the ordinary conduct of
business of the Company or any Subsidiary; and

 

(g)     with respect to each Mortgaged Property, those Liens and other matters
described on Exhibit B to the Mortgage for such Mortgaged Property;

 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

 

“Permitted Holders” means all members of the board of directors of the Company
on the date hereof and all officers of the Company on the date hereof.

 

“Permitted Investments” means:

 

(a)     direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

 

(b)     investments in commercial paper maturing within 90 days from the date of
acquisition thereof and having, at such date of acquisition, a rating of not
less than A-2 from S&P and P-2 from Moody’s (or the equivalent rating);

 

17

--------------------------------------------------------------------------------


 

(c)     investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 90 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any Lender or any other commercial bank
organized under the laws of the United States of America or any State thereof
which has a combined capital and surplus and undivided profits of not less than
$500,000,000; and

 

(d)     fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above.

 

“Permitted Joint Venture” has the meaning set forth in Section 6.05.

 

“Permitted Joint Venture Dispositions” has the meaning set forth in Section
6.05.

 

“Permitted Receivables Transaction” means a transaction or series of
transactions in which the Company or any Subsidiary sells or otherwise transfers
an interest in accounts receivable and assets incidental thereto to one or more
third party purchasers, or to a special purpose entity that borrows against such
accounts receivable or sells such accounts receivable to one or more third party
purchasers.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Company or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Plastics” means North America Plastics, LLC, a Delaware limited liability
company and a wholly owned Subsidiary of the Company.

 

“Praxair PIK Note” means the 6.526% payable-in-kind note, dated as of November
7, 1997, issued by the Company to Praxair, Inc., a Delaware corporation, in an
initial principal amount of $7,440,000 (interest on and principal of which are
payable in cash in 2012) and assumed by Vinyls pursuant to the Consent Agreement
dated as of November 12, 1999.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank N.A. as its prime rate in effect at its principal

 

18

--------------------------------------------------------------------------------


 

office in New York City; each change in the Prime Rate shall be effective from
and including the date such change is publicly announced as being effective.

 

“Register” has the meaning set forth in Section 10.04.

 

“Regulated Activity” means any generation, treatment, storage, recycling,
transportation or disposal of any Hazardous Materials.

 

“Related Fund” means, with respect to any Lender (or proposed assignee which
becomes a Lender pursuant to Section 10.04(b)) that is a fund that invests in
bank loans, any other fund that invests in bank loans and is advised or managed
by the same investment advisor as such Lender, or by an Affiliate of such Lender
or investment advisor.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Release” means any discharge, emission or release, including a “Release” as
defined in CERCLA at 42 U.S.C. Section 9601(22). The term “Released” shall have
a corresponding meaning.

 

“Repaid Subordinated Debt” means the 103/8% Senior Subordinated Notes due 2007,
which are no longer outstanding.

 

“Required Lenders” means, at any time, Lenders having Revolving Exposures and
unused Revolving Commitments representing at least 51% of the sum of the total
Revolving Exposures and unused Revolving Commitments at such time.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any shares of any class of capital
stock of the Company or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such shares of capital stock of the Company or any Subsidiary
or any option, warrant or other right to acquire any such shares of capital
stock of the Company or any Subsidiary (including any payment in respect of
Equity Interests under a Synthetic Purchase Agreement).

 

“Revolving Availability Period” means the period from and including the
Effective Date to but excluding the earlier of (x) the Revolving Maturity Date
and (y) the date of termination of the Revolving Commitments.

 

“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Loans and to acquire participations in

 

19

--------------------------------------------------------------------------------


 

Letters of Credit hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.07 and (b)
reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 10.04.  The initial amount of each Lender’s Revolving
Commitment is set forth on Schedule 2.01 under the heading “Revolving
Commitment”, or in the Assignment and Acceptance pursuant to which such Lender
shall have assumed its Revolving Commitment, as applicable.  The aggregate
amount of the Lenders’ Revolving Commitments as of the 2004 Amendment and
Restatement Date is $170,000,000.

 

“Revolving Exposure” means, with respect to any Lender at any time, the sum of
the outstanding principal amount of such Lender’s Loans and its LC Exposure at
such time.

 

“Revolving Maturity Date” means November 23, 2009.

 

“Sale-Leaseback Transaction” means any arrangement with any Person providing for
the leasing by the Company or any Subsidiary of any property that, or of any
property similar to and used for substantially the same purposes as any other
property that, has been or is to be sold, assigned, transferred or otherwise
disposed of by the Company or any of its Subsidiaries to such Person with the
intention of entering into such a lease.

 

“S&P” means Standard & Poor’s.

 

“Security Documents” means the Collateral Agreement, the Mortgages, the
Collateral Agreement Supplements (as defined in the Collateral Agreement), the
Issuer Control Agreements (as defined in the Collateral Agreement), the
Securities Account Control Agreements (as defined in the Collateral Agreement),
the Intellectual Property Security Agreements (as defined in the Collateral
Agreement) and each other pledge agreement, security agreement, mortgage or
other instrument, agreement or other instrument or document executed and
delivered pursuant to the Loan Documents (including, without limitation, Section
5.12 or 5.13) to secure any of the Obligations.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject, with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board).  Such reserve
percentages shall include those imposed pursuant to such Regulation D. 
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of

 

20

--------------------------------------------------------------------------------


 

or credit for proration, exemptions or offsets that may be available from time
to time to any Lender under such Regulation D or any comparable regulation.  The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

 

“Subsidiary” means any subsidiary of the Company.

 

“Subsidiary Loan Party” means (a) each Eligible Subsidiary, (b) any other
Subsidiary (other than GGRC Corp.) that is not a Foreign Subsidiary and (c) any
Foreign Subsidiary that the Required Lenders have requested to become a party to
the Collateral Agreement, and “Subsidiary Loan Parties” means any two or more of
them.

 

“Synthetic Purchase Agreement” means any agreement pursuant to which the Company
or a Subsidiary is or may become obligated to make any payment (i) in connection
with the purchase by any third party of any Equity Interests or subordinated
Indebtedness or (ii) the amount of which is determined by reference to the price
or value at any time of any Equity Interests or subordinated Indebtedness;
provided that no phantom stock or similar plan providing for payments only to
current or former directors, officers or employees of the Company or the
Subsidiaries (or to their heirs or estates) shall be deemed to be a Synthetic
Purchase Agreement.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

“Transactions” means the Financing Transactions and the prepayment on the 2004
Amendment and Restatement Date of the Tranche D Term Loans (as defined in the
Existing Credit Agreement).

 

“2004 Amendment and Restatement Date” means the date on which the conditions
specified in Section 4.01 are satisfied (or waived in accordance with Section
10.02).

 

21

--------------------------------------------------------------------------------


 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“Vinyls” means Georgia Gulf Chemicals & Vinyls, LLC, a Delaware limited
liability company and a wholly owned Subsidiary of the Company.

 

“Wachovia Purchase Agreement” means the Amended and Restated Receivables
Purchase Agreement dated as of November 12, 2004, among GGRC Corp., as Seller,
the Company and Georgia Gulf Chemicals & Vinyls, LLC, as servicers, Blue Ridge
Asset Funding Corporation and Victory Receivables Corporation, as Purchasers,
The Bank of Tokyo-Mitsubishi, Ltd., New York Branch, as purchaser agent, and
Wachovia Bank, National Association, as purchaser agent and Administrative
Agent, as such agreement is amended from time to time.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

SECTION 1.02.  Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “Eurodollar
Loan”).  Borrowings also may be classified and referred to by Type (e.g., a
“Eurodollar Borrowing”).

 

SECTION 1.03.  Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

 

22

--------------------------------------------------------------------------------


 

SECTION 1.04.  Accounting Terms; GAAP.  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Company notifies the Administrative Agent that the Company requests an amendment
to any provision hereof to eliminate the effect of any change occurring after
the date hereof in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Company that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.

 

 

ARTICLE 2

THE CREDITS

 

SECTION 2.01.  Commitments.   Subject to the terms and conditions set forth
herein, each Lender agrees to make Loans to the Borrowers from time to time
during the Revolving Availability Period in an aggregate principal amount that
will not result in such Lender’s Revolving Exposure exceeding such Lender’s
Revolving Commitment.  Within the foregoing limits and subject to the terms and
conditions set forth herein, any Borrower may borrow, prepay and reborrow Loans.

 

SECTION 2.02.  Loans and Borrowings.  (a) Each Loan shall be made as part of a
Borrowing consisting of Loans of the same Type made by the Lenders ratably in
accordance with their respective Revolving Commitments.  The failure of any
Lender to make any Loan required to be made by it shall not relieve any other
Lender of its obligations hereunder; provided that the Revolving Commitments of
the Lenders are several and no Lender shall be responsible for any other
Lender’s failure to make Loans as required.

 

(b)               Subject to Section 2.13, each Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the relevant Borrower may request
in accordance herewith. Each Lender at its option may make any Eurodollar Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan; provided that any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement.

 

(c)                At the commencement of each Interest Period for any
Eurodollar Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple of $1,000,000 and not less than $5,000,000.  At the time that
each ABR Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of

 

23

--------------------------------------------------------------------------------


 

$500,000 and not less than $2,000,000; provided that an ABR Borrowing may be in
an aggregate amount that is equal to the entire unused balance of the total
Revolving Commitments or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.04(e). Borrowings of more than one
Type may be outstanding at the same time; provided that there shall not at any
time be more than a total of ten Eurodollar Borrowings outstanding.

 

(d)               Notwithstanding any other provision of this Agreement, the
Borrower shall not be entitled to request, or to elect to convert or continue,
any Borrowing if the Interest Period requested with respect thereto would end
after the Revolving Maturity Date.

 

SECTION 2.03.  Requests for Borrowings.  To request a Borrowing, the relevant
Borrower shall notify the Administrative Agent of such request by telephone (a)
in the case of a Eurodollar Borrowing, not later than 11:00 a.m., New York City
time, three Business Days before the date of the proposed Borrowing or (b) in
the case of an ABR Borrowing, not later than 10:00 a.m., New York City time, on
the date of the proposed Borrowing; provided that any such notice of an ABR
Borrowing to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.04(e) may be given not later than 12:00 noon, New York City time, on
the date of the proposed Borrowing.  Each such telephonic Borrowing Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Borrowing Request in a form
approved by the Administrative Agent and signed by the relevant Borrower.  Each
such telephonic and written Borrowing Request shall specify the following
information in compliance with Section 2.02:

 

(i)                                     the aggregate amount of such Borrowing;

 

(ii)                                  the date of such Borrowing, which shall be
a Business Day;

 

(iii)                               whether such Borrowing is to be an ABR
Borrowing or a Eurodollar Borrowing;

 

(iv)                              in the case of a Eurodollar Borrowing, the
initial Interest Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Interest Period”; and

 

(v)                                 the location and number of the Borrower’s
account to which funds are to be disbursed, which shall comply with the
requirements of Section 2.05.

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be a Eurodollar Borrowing with an Interest Period of one month’s
duration.  If no Interest Period is specified with respect to any requested
Eurodollar Borrowing, then the Borrower shall be deemed to have selected an
Interest Period of one month’s duration.

 

24

--------------------------------------------------------------------------------


 

Promptly following receipt of a Borrowing Request in accordance with this
Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

 

SECTION 2.04.  Letters of Credit.  (a) General.  Subject to the terms and
conditions set forth herein, any Borrower may request the issuance of Letters of
Credit for its own account, in a form reasonably acceptable to the
Administrative Agent and the Issuing Bank, at any time and from time to time
during the Revolving Availability Period.  In the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of any form of letter of credit application or other agreement submitted by a
Borrower to, or entered into by a Borrower with, the Issuing Bank relating to
any Letter of Credit, the terms and conditions of this Agreement shall control.

 

(b)               Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions.  To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the relevant Borrower
shall hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the Issuing Bank) to the Issuing
Bank and the Administrative Agent (reasonably in advance of the requested date
of issuance, amendment, renewal or extension) a notice requesting the issuance
of a Letter of Credit, or identifying the Letter of Credit to be amended,
renewed or extended, and specifying the date of issuance, amendment, renewal or
extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) of this Section), the
amount of such Letter of Credit, the name and address of the beneficiary thereof
and such other information as shall be necessary to prepare, amend, renew or
extend such Letter of Credit.  If requested by the Issuing Bank, the relevant
Borrower also shall submit a letter of credit application on the Issuing Bank’s
standard form in connection with any request for a Letter of Credit.  A Letter
of Credit shall be issued, amended, renewed or extended only if (and upon
issuance, amendment, renewal or extension of each Letter of Credit the relevant
Borrower shall be deemed to represent and warrant that), after giving effect to
such issuance, amendment, renewal or extension (i) the LC Exposure shall not
exceed $30,000,000 and (ii) the total Revolving Exposures shall not exceed the
total Revolving Commitments.

 

(c)                Expiration Date.  Each Letter of Credit shall expire at or
prior to the close of business on the earlier of (i) the date one year after the
date of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the Revolving Maturity Date.

 

(d)               Participations.  By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the Issuing Bank or the Lenders, the Issuing Bank
hereby grants to each Lender,

 

25

--------------------------------------------------------------------------------


 

and each Lender hereby acquires from the Issuing Bank, a participation in such
Letter of Credit equal to such Lender’s Applicable Percentage of the aggregate
amount available to be drawn under such Letter of Credit.  In consideration and
in furtherance of the foregoing, each Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
the Issuing Bank, such Lender’s Applicable Percentage of each LC Disbursement
made by the Issuing Bank and not reimbursed by the Borrower on the date due as
provided in paragraph (e) of this Section, or of any reimbursement payment
required to be refunded to the Borrower for any reason.  Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Revolving
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.

 

(e)                Reimbursement.  If the Issuing Bank shall make any LC
Disbursement in respect of a Letter of Credit, the relevant Borrower shall
reimburse such LC Disbursement by paying to the Administrative Agent an amount
equal to such LC Disbursement not later than 12:00 noon, New York City time, on
the date that such LC Disbursement is made, if the Borrower shall have received
notice of such LC Disbursement prior to 10:00 a.m., New York City time, on such
date, or, if such notice has not been received by the Borrower prior to such
time on such date, then not later than 12:00 noon, New York City time, on (i)
the Business Day that the Borrower receives such notice, if such notice is
received prior to 10:00 a.m., New York City time, on the day of receipt, or (ii)
the Business Day immediately following the day that the Borrower receives such
notice, if such notice is not received prior to such time on the day of receipt;
provided that the Borrower may, subject to the conditions to borrowing set forth
herein, request in accordance with Section 2.03 that such payment be financed
with an ABR Borrowing in an equivalent amount and, to the extent so financed,
the Borrower’s obligation to make such payment shall be discharged and replaced
by the resulting ABR Borrowing.  If the Borrower fails to make such payment when
due, the Administrative Agent shall notify each Lender of the applicable LC
Disbursement, the payment then due from the Borrower in respect thereof and such
Lender’s Applicable Percentage thereof.  Promptly following receipt of such
notice, each Lender shall pay to the Administrative Agent its Applicable
Percentage of the payment then due from the Borrower, in the same manner as
provided in Section 2.05 with respect to Loans made by such Lender (and
Section 2.05 shall apply, mutatis mutandis, to the payment obligations of the
Lenders), and the Administrative Agent shall promptly pay to the Issuing Bank
the amounts so received by it from the Lenders.  Promptly following receipt by
the Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the Issuing
Bank or, to the extent that Lenders have made payments pursuant to this
paragraph to reimburse the Issuing Bank, then to such Lenders and the Issuing
Bank as their interests may appear.  Any payment made by a Lender pursuant to
this paragraph to reimburse

 

26

--------------------------------------------------------------------------------


 

the Issuing Bank for any LC Disbursement (other than the funding of ABR Loans as
contemplated above) shall not constitute a Loan and shall not relieve the
Borrower of its obligation to reimburse such LC Disbursement.

 

(f)                  Obligations Absolute.  Each Borrower’s obligation to
reimburse LC Disbursements as provided in paragraph (e) of this Section shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit or this Agreement, or any term or provision therein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, such Borrower’s obligations hereunder. 
Neither the Administrative Agent, the Lenders nor the Issuing Bank, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by each Borrower to the extent permitted by applicable law) suffered by
the Borrower that are caused by the Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof.  The parties hereto expressly agree that,
in the absence of gross negligence or wilful misconduct on the part of the
Issuing Bank (as finally determined by a court of competent jurisdiction), the
Issuing Bank shall be deemed to have exercised care in each such determination. 
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.

 

27

--------------------------------------------------------------------------------


 

(g)               Disbursement Procedures.  The Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit.  The Issuing Bank shall promptly
notify the Administrative Agent and the relevant Borrower by telephone
(confirmed by telecopy) of such demand for payment and whether the Issuing Bank
has made or will make an LC Disbursement thereunder; provided that any failure
to give or delay in giving such notice shall not relieve the Borrower of its
obligation to reimburse the Issuing Bank and the Lenders with respect to any
such LC Disbursement.

 

(h)               Interim Interest.  If the Issuing Bank shall make any LC
Disbursement, then, unless the Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the Borrower reimburses such LC
Disbursement, at the rate per annum then applicable to ABR Loans; provided that,
if the Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.12(c) shall apply.  Interest
accrued pursuant to this paragraph shall be for the account of the Issuing Bank,
except that interest accrued on and after the date of payment by any Lender
pursuant to paragraph (e) of this Section to reimburse the Issuing Bank shall be
for the account of such Lender to the extent of such payment.

 

(i)                   Replacement of the Issuing Bank.  The Issuing Bank may be
replaced at any time by written agreement among the Company, the Administrative
Agent, the replaced Issuing Bank and the successor Issuing Bank.  The
Administrative Agent shall notify the Lenders of any such replacement of the
Issuing Bank.  At the time any such replacement shall become effective, the
Company shall pay all unpaid fees accrued for the account of the replaced
Issuing Bank pursuant to Section 2.11(b).  From and after the effective date of
any such replacement, (i) the successor Issuing Bank shall have all the rights
and obligations of the Issuing Bank under this Agreement with respect to Letters
of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require.  After the replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement with respect
to Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

 

(j)                   Cash Collateralization.  If any Event of Default shall
occur and be continuing, on the Business Day that any Borrower receives notice
from the Administrative Agent or the Required Lenders (or, if the maturity of
the Loans has been accelerated, Lenders with LC Exposure representing at least
51% of the total LC Exposure) demanding the deposit of cash collateral pursuant
to this paragraph, such Borrower shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Lenders, an amount in cash equal to the

 

28

--------------------------------------------------------------------------------


 

LC Exposure as of such date plus any accrued and unpaid interest thereon;
provided that the obligation to deposit such cash collateral shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to any Borrower described in clause (h) or (i) of
Article 7.  Each such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the obligations of the Borrowers
under this Agreement.  The Administrative Agent shall have exclusive dominion
and control, including the exclusive right of withdrawal, over such account. 
Other than any interest earned on the investment of such deposits, which
investments shall be made at the option and sole discretion of the
Administrative Agent and at the Borrowers’ risk and expense, such deposits shall
not bear interest.  Interest or profits, if any, on such investments shall
accumulate in such account.  Moneys in such account shall be applied by the
Administrative Agent to reimburse the Issuing Bank for LC Disbursements for
which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrowers for
the LC Exposure at such time or, if the maturity of the Loans has been
accelerated (but subject to the consent of Lenders with LC Exposure representing
at least 51% of the total LC Exposure), be applied to satisfy other obligations
of the Borrowers under this Agreement.  If any Borrower is required to provide
an amount of cash collateral hereunder as a result of the occurrence of an Event
of Default, such amount (to the extent not applied as aforesaid) shall be
returned to such Borrower promptly (and in any event within three Business Days)
after all Events of Default have been cured or waived.

 

SECTION 2.05.  Funding of Borrowings.  (a) Each Lender shall make each Loan to
be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders.  The Administrative Agent will make such Loans available
to the Borrower by promptly crediting the amounts so received, in like funds, to
an account of the Borrower maintained with the Administrative Agent in New York
City and designated by the Borrower in the applicable Borrowing Request;
provided that ABR Loans made to finance the reimbursement of an LC Disbursement
as provided in Section 2.04(e) shall be remitted by the Administrative Agent to
the Issuing Bank.

 

(b)               Unless the Administrative Agent shall have received notice
from a Lender prior to the proposed date of any Borrowing that such Lender will
not make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this
Section and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with

 

29

--------------------------------------------------------------------------------


 

interest thereon, for each day from and including the date such amount is made
available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation or (ii) in
the case of the Borrower, the interest rate applicable to ABR Loans.  If such
Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing.

 

SECTION 2.06.  Interest Elections.  (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request.  Thereafter, the Borrower may elect to convert such Borrowing
to a different Type or to continue such Borrowing and, in the case of a
Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section.  The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.

 

(b)               To make an election pursuant to this Section, the relevant
Borrower shall notify the Administrative Agent of such election by telephone by
the time that a Borrowing Request would be required under Section 2.03 if the
Borrower were requesting a Borrowing of the Type resulting from such election to
be made on the effective date of such election.  Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Interest Election
Request in a form approved by the Administrative Agent and signed by the
relevant Borrower.

 

(c)                Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.02 and paragraph
(f) of this Section:

 

(i)                                     the Borrowing to which such Interest
Election Request applies and, if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);

 

(ii)                                  the effective date of the election made
pursuant to such Interest Election Request, which shall be a Business Day;

 

(iii)                               whether the resulting Borrowing is to be an
ABR Borrowing or a Eurodollar Borrowing; and

 

30

--------------------------------------------------------------------------------


 

(iv)                              if the resulting Borrowing is a Eurodollar
Borrowing, the Interest Period to be applicable thereto after giving effect to
such election, which shall be a period contemplated by the definition of the
term “Interest Period”.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d)               Promptly following receipt of an Interest Election Request,
the Administrative Agent shall advise each Lender of the details thereof and of
such Lender’s portion of each resulting Borrowing.

 

(e)                If the Borrower fails to deliver a timely Interest Election
Request with respect to a Eurodollar Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing.  Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Company then, so long as an
Event of Default is continuing (i) no outstanding Borrowing may be converted to
or continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

 

SECTION 2.07.  Termination and Reduction of Commitments.  (a) Unless previously
terminated, the Revolving Commitments shall terminate on the Business Day
immediately preceding the Revolving Maturity Date.

 

(b)               The Company may at any time terminate, or from time to time
reduce, the Revolving Commitments; provided that (i) each reduction of the
Revolving Commitments shall be in an amount that is an integral multiple of
$1,000,000 and not less than $5,000,000 and (ii) the Company shall not terminate
or reduce the Revolving Commitments if, after giving effect to any concurrent
prepayment of the Loans in accordance with Section 2.10, the sum of the
Revolving Exposures would exceed the total Revolving Commitments.

 

(c)                The Company shall notify the Administrative Agent of any
election to terminate or reduce the Revolving Commitments under paragraph (b) of
this Section at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof.  Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof.  Each notice delivered by the
Company pursuant to this Section shall be irrevocable; provided that a notice of
termination of the Revolving Commitments delivered by the Company may state that
such notice is conditioned upon the effectiveness of other

 

31

--------------------------------------------------------------------------------


 

credit facilities, in which case such notice may be revoked by the Company (by
notice to the Administrative Agent on or prior to the specified effective date)
if such condition is not satisfied.  Any termination or reduction of the
Revolving Commitments shall be permanent.  Each reduction of the Revolving
Commitments shall be made ratably among the Lenders in accordance with their
respective Revolving Commitments.

 

SECTION 2.08.  Repayment of Loans; Evidence of Debt.  (a) Each Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the then unpaid principal amount of each Loan made to it by such
Lender on the Revolving Maturity Date.

 

(b)               Each Lender shall maintain in accordance with its usual
practice an account or accounts evidencing the indebtedness of each Borrower to
such Lender resulting from each Loan made to such Borrower by such Lender,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder.

 

(c)                The Administrative Agent shall maintain accounts in which it
shall record (i) the amount of each Loan made hereunder, the Type thereof and
the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from each Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.

 

(d)               The entries made in the accounts maintained pursuant to
paragraph (b) or (c) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of any Borrower
to repay the Loans in accordance with the terms of this Agreement.

 

(e)                Any Lender may request that Loans made by such Lender to any
Borrower be evidenced by a promissory note of such Borrower.  In such event,
each relevant Borrower shall prepare, execute and deliver to such Lender a
promissory note payable to the order of such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in a form approved by the
Administrative Agent.  Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment pursuant to
Section 10.04) be represented by one or more promissory notes in such form
payable to the order of the payee named therein (or, if such promissory note is
a registered note, to such payee and its registered assigns).

 

SECTION 2.09.   [intentionally deleted].

 

32

--------------------------------------------------------------------------------


 

SECTION 2.10.  Prepayment of Loans.  (a) The Borrowers shall have the right at
any time and from time to time to prepay any Borrowing in whole or in part,
subject to the requirements of this Section.

 

(b)               Prior to any prepayment of Borrowings hereunder, the Company
shall select the Borrowing or Borrowings to be prepaid and shall specify such
selection in the notice of such prepayment pursuant to paragraph (c) of this
Section; provided that each prepayment of Borrowings shall be applied to prepay
ABR Borrowings before any other Borrowings.

 

(c)                The Company shall notify the Administrative Agent by
telephone (confirmed by telecopy) of any prepayment hereunder not later than
11:00 a.m., New York City time, three Business Days before the date of
prepayment.  Each such notice shall be irrevocable and shall specify the
prepayment date, the principal amount of each Borrowing or portion thereof to be
prepaid; provided that, if a notice of optional prepayment is given in
connection with a conditional notice of termination of the Revolving Commitments
as contemplated by Section 2.07, then such notice of prepayment may be revoked
if such notice of termination is revoked in accordance with Section 2.07. 
Promptly following receipt of any such notice, the Administrative Agent shall
advise the Lenders of the contents thereof.  Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02.  Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing.  Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.12.

 

SECTION 2.11.  Fees.  (a) The Company agrees to pay to the Administrative Agent
for the account of each Lender a commitment fee, which shall accrue at the
Applicable Rate on the average daily unused amount of the Revolving Commitment
of such Lender during the period from and including the date of this Agreement
to but excluding the date on which such Revolving Commitment terminates. 
Accrued commitment fees shall be payable in arrears, on the last day of March,
June, September and December of each year and on the date on which the Revolving
Commitments terminate, commencing on the first such date to occur after the date
hereof.  All commitment fees shall be computed on the basis of a year of 360
days and shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).  For purposes of computing commitment
fees, a Revolving Commitment of a Lender shall be deemed to be used to the
extent of the outstanding Revolving Loans and LC Exposure of such Lender.

 

(b)               The Company agrees to pay (i) to the Administrative Agent for
the account of each Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the same Applicable
Rate as interest on Eurodollar Loans on the average daily amount of such
Lender’s LC Exposure (excluding any portion thereof

 

33

--------------------------------------------------------------------------------


 

attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date on which
such Lender’s Revolving Commitment terminates and the date on which such Lender
ceases to have any LC Exposure, and (ii) to the Issuing Bank a fronting fee,
which shall accrue at the rate or rates per annum separately agreed upon between
the Company and the Issuing Bank on the average daily amount of the LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Effective Date to but excluding the
later of the date of termination of the Revolving Commitments and the date on
which there ceases to be any LC Exposure, as well as the Issuing Bank’s standard
fees with respect to the issuance, amendment, renewal or extension of any Letter
of Credit or processing of drawings thereunder.  Participation fees and fronting
fees accrued through and including the last day of March, June, September and
December of each year shall be payable on the third Business Day following such
last day, commencing on the first such date to occur after the Effective Date;
provided that all such fees shall be payable on the date on which the Revolving
Commitments terminate and any such fees accruing after the date on which the
Revolving Commitments terminate shall be payable on demand.  Any other fees
payable to the Issuing Bank pursuant to this paragraph shall be payable within
10 days after demand.  All participation fees and fronting fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

 

(c)                The Company agrees to pay to the Administrative Agent, for
its own account, fees payable in the amounts and at the times separately agreed
upon between the Company and the Administrative Agent.

 

(d)               All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent (or to the Issuing
Bank, in the case of fees payable to it) for distribution, in the case of
commitment fees and participation fees, to the Lenders entitled thereto.  Fees
paid shall not be refundable under any circumstances.

 

SECTION 2.12.  Interest.  (a) The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Rate.

 

(b)               The Loans comprising each Eurodollar Borrowing shall bear
interest at the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate.

 

(c)                Notwithstanding the foregoing, if any principal of or
interest on any Loan or any fee or other amount payable by any Borrower
hereunder is not paid when due, whether at stated maturity, upon acceleration or
otherwise, such overdue amount shall bear interest, after as well as before
judgment, at a rate per annum equal to (i) in the case of overdue principal of
any Loan, 2% plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section or (ii) in the case of any

 

34

--------------------------------------------------------------------------------


 

other amount, 2% plus the rate applicable to ABR Loans as provided in paragraph
(a) of this Section.

 

(d)               Accrued interest on each Loan shall be payable in arrears on
each Interest Payment Date for such Loan and upon termination of the Revolving
Commitments; provided that (i) interest accrued pursuant to paragraph (c) of
this Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of an ABR Loan prior to the end
of the Revolving Availability Period), accrued interest on the principal amount
repaid or prepaid shall be payable on the date of such repayment or prepayment
and (iii) in the event of any conversion of any Eurodollar Loan prior to the end
of the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.

 

(e)                All interest hereunder shall be computed on the basis of a
year of 360 days, except that interest computed by reference to the Alternate
Base Rate at times when the Alternate Base Rate is based on the Prime Rate shall
be computed on the basis of a year of 365 days (or 366 days in a leap year), and
in each case shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).  The applicable Alternate Base Rate
or Adjusted LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

 

SECTION 2.13.  Alternate Rate of Interest.  If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

 

(a)                the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that adequate and reasonable means do
not exist for ascertaining the Adjusted LIBO Rate for such Interest Period; or

 

(b)               the Administrative Agent is advised by the Required Lenders
that the Adjusted LIBO Rate for such Interest Period will not adequately and
fairly reflect the cost to such Lenders (or Lender) of making or maintaining
their Loans (or its Loan) included in such Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Company and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Company and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.

 

35

--------------------------------------------------------------------------------


 

SECTION 2.14.  Increased Costs.  (a) If any Change in Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender (except any such
reserve requirement reflected in the Adjusted LIBO Rate) or the Issuing Bank; or

 

(ii)                                  impose on any Lender or the Issuing Bank
or the London interbank market any other condition affecting this Agreement or
Eurodollar Loans made by such Lender or any Letter of Credit or participation
therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Company will pay (or cause the relevant Borrowers to pay) to such Lender or the
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank, as the case may be, for such
additional costs incurred or reduction suffered.

 

(b)               If any Lender or the Issuing Bank determines that any Change
in Law regarding capital requirements has or would have the effect of reducing
the rate of return on such Lender’s or the Issuing Bank’s capital or on the
capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by the Issuing
Bank, to a level below that which such Lender or the Issuing Bank or such
Lender’s or the Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or the Issuing Bank’s
policies and the policies of such Lender’s or the Issuing Bank’s holding company
with respect to capital adequacy), then from time to time the Company will pay
(or cause the relevant Borrowers to pay) to such Lender or the Issuing Bank, as
the case may be, such additional amount or amounts as will compensate such
Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s holding
company for any such reduction suffered.

 

(c)                A certificate of a Lender or the Issuing Bank setting forth
the amount or amounts necessary to compensate such Lender or the Issuing Bank or
its holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section shall be delivered to the Company and shall be conclusive absent
manifest error, provided that the determination of such amount or amounts is
made on a reasonable basis.  The Company shall pay (or cause to be paid) to such
Lender or the Issuing Bank, as the case may be, the amount shown as due on any
such certificate within 10 days after receipt thereof.

 

36

--------------------------------------------------------------------------------


 

(d)               Failure or delay on the part of any Lender or the Issuing Bank
to demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or the Issuing Bank’s right to demand such compensation; provided
that the Borrower shall not be required to compensate a Lender or the Issuing
Bank pursuant to this Section for any increased costs or reductions incurred
more than 90 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 90-day period referred to above shall be extended to include the period of
retroactive effect thereof.

 

SECTION 2.15.  Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice may be revoked under Section 2.10(c) and is
revoked in accordance therewith), or (d) the assignment of any Eurodollar Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by the Company pursuant to Section 2.18, then, in any such event,
the relevant Borrower shall compensate each Lender for the loss, cost and
expense attributable to such event.  In the case of a Eurodollar Loan, such
loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in the eurodollar market.  A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
relevant Borrower and shall be conclusive absent manifest error.  The relevant
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.

 

SECTION 2.16.  Taxes.  (a) Any and all payments by or on account of any
obligation of any Borrower hereunder or under any other Loan Document shall be
made free and clear of and without deduction for any Indemnified Taxes or Other
Taxes; provided that if any Borrower shall be required to deduct any Indemnified
Taxes or Other Taxes from such payments, then (i) the sum payable shall be
increased as necessary so that after making all required deductions (including
deductions applicable

 

37

--------------------------------------------------------------------------------


 

to additional sums payable under this Section) the Administrative Agent, Lender
or Issuing Bank (as the case may be) receives an amount equal to the sum it
would have received had no such deductions been made, (ii) such Borrower shall
make such deductions and (iii) such Borrower shall pay the full amount deducted
to the relevant Governmental Authority in accordance with applicable law.

 

(b)               In addition, each Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

 

(c)                The relevant Borrower shall indemnify the Administrative
Agent, each Lender and the Issuing Bank, within 10 days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes paid by
the Administrative Agent, such Lender or the Issuing Bank, as the case may be,
on or with respect to any payment by or on account of any obligation of such
Borrower hereunder or under any other Loan Document (including Indemnified Taxes
or Other Taxes imposed or asserted on or attributable to amounts payable under
this Section) and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to the relevant Borrower by a Lender or the Issuing Bank, or
by the Administrative Agent on its own behalf or on behalf of a Lender or the
Issuing Bank, shall be conclusive absent manifest error.

 

(d)               As soon as practicable after any payment of Indemnified Taxes
or Other Taxes by a Borrower to a Governmental Authority, such Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

 

(e)                To the extent permitted by then applicable law, any Foreign
Lender that is entitled to an exemption from or reduction of withholding tax
under the law of the jurisdiction in which the Company is located, or any treaty
to which such jurisdiction is a party, with respect to payments under this
Agreement shall deliver to the Company (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law, such properly
completed and executed documentation prescribed by applicable law or reasonably
requested by the Company as will permit such payments to be made without
withholding or at a reduced rate.

 

SECTION 2.17.  Payments Generally; Pro Rata Treatment; Sharing of Set-Offs.  (a)
Each Borrower shall make each payment required to be made by it hereunder or
under any other Loan Document (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 2.14,
2.15 or 2.16, or otherwise) prior to 12:00 noon, New York City time, on the date
when due, in

 

38

--------------------------------------------------------------------------------


 

immediately available funds, without set-off or counterclaim.  Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made to the Administrative Agent at its offices at 270 Park Avenue, New
York, New York 10017, except payments to be made directly to the Issuing Bank as
expressly provided herein and except that payments pursuant to Sections 2.14,
2.15, 2.16 and 10.03 shall be made directly to the Persons entitled thereto and
payments pursuant to other Loan Documents shall be made to the Persons specified
therein.  The Administrative Agent shall distribute any such payments received
by it for the account of any other Person to the appropriate recipient promptly
following receipt thereof.  If any payment under any Loan Document shall be due
on a day that is not a Business Day, the date for payment shall be extended to
the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension. 
All payments under each Loan Document shall be made in dollars.

 

(b)               If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal,
unreimbursed LC Disbursements, interest and fees then due hereunder, such funds
shall be applied (i) first, towards payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, towards
payment of principal and unreimbursed LC Disbursements then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal and unreimbursed LC Disbursements then due to such parties.

 

(c)                If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or participations in LC Disbursements resulting in
such Lender receiving payment of a greater proportion of the aggregate principal
of and interest then due on its Loans made to any Borrower, or participations in
LC Disbursements on behalf of such Borrower, than the proportion received by any
other Lender in respect of the aggregate amount of principal and interest then
due with respect to the Loans and participations in LC Disbursements to the same
Borrower held by such Lender, then the Lender receiving such greater proportion
shall purchase (for cash at face value) participations in the Loans and
participations in LC Disbursements of such Borrower held by other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans made to such Borrower and
participations in LC Disbursements on behalf such Borrower; provided that (i) if
any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by a Borrower pursuant to and in accordance

 

39

--------------------------------------------------------------------------------


 

with the express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements to any assignee or participant,
other than to the Company or any Subsidiary or Affiliate thereof (as to which
the provisions of this paragraph shall apply).  Each Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against such Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.

 

(d)               Unless the Administrative Agent shall have received notice
from a Borrower prior to the date on which any payment is due from such Borrower
to the Administrative Agent for the account of the Lenders or the Issuing Bank
hereunder that such Borrower will not make such payment, the Administrative
Agent may assume that such Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or the Issuing Bank, as the case may be, the amount due.  In such event,
if such Borrower has not in fact made such payment, then each of the Lenders or
the Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

 

(e)                If any Lender shall fail to make any payment required to be
made by it pursuant to Section 2.04(d) or (e), 2.05(b), 2.17(d) or 10.03(c),
then the Administrative Agent may, in its discretion (notwithstanding any
contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid.

 

SECTION 2.18.  Mitigation Obligations; Replacement of Lenders.  (a) If any
Lender requests compensation under Section 2.14, or if any Borrower is required
to pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.16, then such Lender shall, at the
request of the Company, use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.14 or 2.16, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender as determined
by such Lender in its sole discretion.  The Company hereby

 

40

--------------------------------------------------------------------------------


 

agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

(b)               If any Lender requests compensation under Section 2.14, or if
any Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
or if any Lender defaults in its obligation to fund Loans hereunder, then the
Company may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 10.04), all its interests, rights and obligations under this Agreement
to an assignee that shall assume such obligations (which assignee (x) shall be
selected by the Company and (y) may be another Lender, if a Lender accepts such
assignment); provided that (i) the Company shall have received the prior written
consent of the Administrative Agent and the Issuing Bank, which consent shall
not unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder and under the other Loan Documents, from the assignee
(to the extent of such outstanding principal and accrued interest and fees) or
the Company (in the case of all other amounts) and (iii) in the case of any such
assignment resulting from a claim for compensation under Section 2.14 or
payments required to be made pursuant to Section 2.16, such assignment will
result in a material reduction in such compensation or payments.  A Lender shall
not be required to make any such assignment and delegation if, prior thereto, as
a result of a waiver by such Lender or otherwise, the circumstances entitling
the Company to require such assignment and delegation cease to apply.

 

SECTION 2.19.  Termination of Designation of Eligible Subsidiary as a Borrower. 
The Company may at any time terminate the status of any Subsidiary as an
Eligible Subsidiary for purposes of this Agreement by delivering to the
Administrative Agent an Election to Terminate duly executed on behalf of such
Subsidiary and the Company in such number of copies as the Administrative Agent
may request. The delivery of such an Election to Terminate shall not affect any
obligation of such Subsidiary theretofore incurred under this Agreement or the
other Loan Documents or any rights of the Lenders and the Administrative Agent
against such Subsidiary or against the Company in its capacity as guarantor of
the obligations of such Subsidiary.  The Administrative Agent shall promptly
notify the Lenders of its receipt of any Election to Terminate.

 

41

--------------------------------------------------------------------------------


 

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company represents and warrants to the Lenders that:

 

SECTION 3.01.  Organization; Powers.  Each of the Company and its Subsidiaries
is duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Change, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.

 

SECTION 3.02.  Authorization; Enforceability.  The Transactions to be entered
into by each Loan Party are within such Loan Party’s corporate or limited
liability company powers and have been duly authorized by all necessary
corporate or limited liability company and, if required, stockholder action. 
This Agreement has been duly executed and delivered by each Borrower and
constitutes, and each other Loan Document to which any Loan Party is to be a
party, when executed and delivered by such Loan Party, will constitute, a legal,
valid and binding obligation of such Borrower or such Loan Party (as the case
may be), enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

 

SECTION 3.03.  Governmental Approvals; No Conflicts.  The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect and except filings necessary to perfect
Liens created under the Loan Documents, (b) will not violate any applicable law
or regulation or the charter, by-laws or other organizational documents of the
Company or any of its Subsidiaries or any order of any Governmental Authority,
(c) will not violate or result in a default under any indenture (including,
without limitation, the Existing Indentures), agreement or other instrument
binding upon the Company or any of its Subsidiaries or its assets, or give rise
to a right thereunder to require any payment to be made by the Company or any of
its Subsidiaries, and (d) will not result in the creation or imposition of any
Lien on any asset of the Company or any of its Subsidiaries, except Liens
created under the Loan Documents.

 

SECTION 3.04.  Financial Condition; No Material Adverse Change.  (a) The Company
has heretofore furnished to the Lenders its consolidated balance sheet and
statements of income, stockholders’ equity and cash flows (i) as of and for the
fiscal year ended December 31, 2003, reported on by Deloitte & Touche, LLP,
independent public accountants, and (ii) as of and for the fiscal quarter and
the portion of the fiscal

 

42

--------------------------------------------------------------------------------


 

year ended September 30, 2004, in each case certified by a Financial Officer. 
Such financial statements present fairly, in all material respects, the
financial position and results of operations and cash flows of the Company and
its consolidated Subsidiaries as of such dates and for such periods in
accordance with GAAP, subject to normal year-end audit adjustments and the
absence of footnotes in the case of the statements referred to in clause (ii)
above.

 

(b)               Except as disclosed in the financial statements referred to
above or the notes thereto or in the Information Memorandum and except for the
Disclosed Matters, after giving effect to the Transactions, none of the Company
or its Subsidiaries has, as of the 2004 Amendment and Restatement Date, any
material contingent liabilities, long-term commitments outside the ordinary
course of business or material unrealized losses.

 

(c)                Since December 31, 2003, there has been no Material Adverse
Change.

 

SECTION 3.05.  Properties.  (a) Each of the Company and its Subsidiaries has
good title to, or valid leasehold interests in, all its real and personal
property material to its business (including its Mortgaged Properties), except
for minor defects in title that do not interfere with its ability to conduct its
business as currently conducted or to utilize such properties for their intended
purposes.

 

(b)               Each of the Company and its Subsidiaries owns, or is licensed
to use, all trademarks, tradenames, copyrights, patents and other intellectual
property material to its business, and the use thereof by the Company and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Change.

 

(c)                Schedule 3.05 sets forth the address of each parcel real
property that is owned or leased by the Company or any of its Subsidiaries as of
the 2004 Amendment and Restatement Date, and on which the Company or any of its
Subsidiaries conducts a material amount of business or maintains any material
assets.

 

(d)               As of the 2004 Amendment and Restatement Date, neither the
Company nor any of its Subsidiaries has received notice of, or has knowledge of,
any pending or contemplated condemnation proceeding affecting any Mortgaged
Property or any sale or disposition thereof in lieu of condemnation.  Neither
any Mortgaged Property nor any interest therein is subject to any right of first
refusal, option or other contractual right to purchase such Mortgaged Property
or interest therein.

 

SECTION 3.06.  Litigation and Environmental Matters.  (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the Company, threatened against or
affecting the

 

43

--------------------------------------------------------------------------------


 

Company or any of its Subsidiaries (i) as to which there is a reasonable
possibility of an adverse determination and that, if adversely determined, could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Change (other than the Disclosed Matters) or (ii) that involve
any of the Loan Documents or the Transactions.

 

(b)               The Company and each of its Subsidiaries have obtained all
permits, certificates, licenses, approvals, registrations and other
authorizations which are required under all applicable Environmental Laws,
except to the extent failure to have any such permit, certificate, license,
approval, registration or authorization could not reasonably be expected to
result in a Material Adverse Change. The Company and each of its Subsidiaries
are in compliance with the terms and conditions of all such permits,
certificates, licenses, approvals, registrations and authorizations, and are
also in compliance with all other limitations, restrictions, conditions,
standards, prohibitions, requirements, obligations, schedules and timetables
contained in any applicable Environmental Law or in any notice or demand letter
from any regulatory authority issued, entered, promulgated or approved
thereunder, except to the extent failure to comply could not reasonably be
expected to result in a Material Adverse Change.

 

(c)                Except for such matters, individually or in the aggregate,
which could not reasonably be expected to exceed $10,000,000 in liability to the
Company or any Subsidiary (after taking into consideration the existence of any
viable indemnification provided by any third party to the Company or any
Subsidiary),

 

(i)                                     No notice, notification, demand, request
for information, citation, summons or order has been issued and remains pending,
no complaint has been filed and remains pending, no penalty has been assessed
which remains outstanding and, to the best knowledge of the Company after due
inquiry, no investigation or review is pending or threatened by any governmental
entity or other Person with respect to (1) any alleged failure by the Company or
any of its Subsidiaries to have any environmental permit, certificate, license,
approval, registration or authorization required in connection with the conduct
of the business of the Company or any of its Subsidiaries, (2) any alleged
failure by the Company or any of its Subsidiaries to comply in all material
respects with the terms and conditions of any such permit, certificate, license,
approval, registration or authorization or of any other limitation, restriction,
condition, standard, prohibition, requirement, obligation, schedule or timetable
contained in any applicable Environmental Law, (3) any Regulated Activity or (4)
any Release of any Hazardous Materials;

 

(ii)                                  Neither the Company nor its Subsidiaries
nor the businesses conducted by such Persons nor, to the best knowledge of the
Company or any of its Subsidiaries after due inquiry, any other Person, other
than in compliance with applicable Environmental Laws, has disposed of or
placed, held, located or otherwise handled, any Hazardous Materials on, under or
at any property now or

 

44

--------------------------------------------------------------------------------


 

previously owned, operated or leased by the Company or any of its Subsidiaries,
and none of such properties has been used (whether by the Company or any of its
Subsidiaries or, to the best knowledge of the Company or any of its Subsidiaries
after due inquiry, by any other Person) as a dump site or storage (whether
permanent or temporary) site for any Hazardous Materials; and

 

(A)                              no polychlorinated biphenyls (PCBs),
radioactive material, urea formaldehyde or lead is nor in the prior five years
has been present at any property now or previously owned, operated or leased by
the Company or any of its Subsidiaries, other than lead used in the manufacture
of certain products which is handled in compliance with law;

 

(B)                                no asbestos is or has been present in
airborne or friable form at any property now or previously owned, operated or
leased by the Company or any of its Subsidiaries, and there has been no asbestos
present at previously owned or leased properties which was not addressed in
compliance with applicable laws;

 

(C)                                there are no underground storage tanks,
active or abandoned for which the Company is legally responsible, which have
been used to store or which otherwise contain or have contained any Hazardous
Materials at any property now or previously owned, operated or leased by the
Company or any of its Subsidiaries; and

 

(D)                               no Hazardous Materials have been Released in a
reportable quantity or are present at, on or under any property now or
previously owned, operated or leased by the Company or any of its Subsidiaries.

 

(iii)                               None of the Company, any of its
Subsidiaries, or any of the businesses conducted by such Persons has transported
or arranged for the transportation (directly or indirectly) of any Hazardous
Materials to any location which is listed or, to the knowledge of the Company,
proposed for listing on the National Priorities List promulgated pursuant to
CERCLA (“NPL”), or the Comprehensive Environmental Response, Compensation and
Liability Information System (“CERCLIS”) or on any similar federal, state,
foreign or local list or which is the subject of federal, state, foreign or
local enforcement actions or, to the best knowledge of the Company after due
inquiry, other investigations which may lead to claims against the Company or
any of its Subsidiaries for clean-up costs, remedial work, damages to natural
resources or for personal injury claims, including, but not limited to, claims
under CERCLA;

 

(iv)                              All oral or written notifications of a Release
of Hazardous Materials required to be filed under any applicable Environmental
Law have

 

45

--------------------------------------------------------------------------------


 

been filed by or on behalf of the Company and its Subsidiaries and no such
Release would result in a liability of the Company or any Subsidiary of the
Company, and no property now or previously owned, operated or leased by the
Company or any of its Subsidiaries is listed or, to the knowledge of the Company
or any of its Subsidiaries after due inquiry, proposed for listing, on the NPL
or on CERCLIS or any similar federal, state, foreign or local list of sites
requiring investigation or clean-up which may lead to claims for clean-up costs,
remedial work, damages to natural resources or for personal injury claims,
including, but not limited to, claims under CERCLA;

 

(v)           No Hazardous Materials generated by the Company or any of its
Subsidiaries have been stored, recycled, treated or Released, except in
compliance with applicable Environmental Laws or as reported under applicable
Environmental Laws, or disposed of by the Company or any of its Subsidiaries at
any location;

 

(vi)                              There are no Liens arising under or pursuant
to any applicable Environmental Laws on property now owned, operated or leased
by the Company or any of its Subsidiaries, and no actions by any governmental
entity have been taken or are in process which could subject any of such
properties to such Liens, and no notice or restriction relating to the presence
of any Hazardous Materials at any such property is required to be placed in any
deed to such property; and

 

(vii)                           There are no existing liabilities or potential
liabilities of the Company or any Subsidiary arising out of or relating to
Environmental Laws. The Company conducts and has conducted all such
environmental investigations, studies, audits, tests, reviews or other analyses
in relation to all properties and facilities now or previously owned, operated
or leased by the Company or any of its Subsidiaries which are required under
applicable Environmental Laws and maintains such records and reports for the
time periods prescribed under applicable Environmental Laws.

 

(d)               For purposes of subsection (c), representations given with
respect to the Company and its Subsidiaries shall be deemed given also with
respect to any matters which could result in Environmental Liabilities, to the
extent successor liability could be imposed on the Company or any of its
Subsidiaries.

 

(e)                Sasol North America, Inc. (formerly known as Condea Vista
Company) has met in all material respects all of its obligations under the Asset
Purchase Agreement dated as of August 30, 1999 and the Site Access Corporation
and Remedial Control Agreement dated as of August 30, 1999, each between Sasol
North America, Inc.  (formerly known as Condea Vista Company) and the Company,
to indemnify, perform, reimburse, pay or otherwise fully comply with the terms
of such agreement, and neither

 

46

--------------------------------------------------------------------------------


 

the Company nor any Subsidiary has any reasonable expectation that there will be
a cessation or refusal of such indemnification, performance, reimbursement or
payment by such indemnifying party in any material respect.

 

SECTION 3.07.  Compliance with Laws and Agreements.  Each of the Company and its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures
(including, without limitation, the Existing Indentures), agreements and other
instruments binding upon it or its property, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Change.  No Default has occurred and is continuing.

 

SECTION 3.08.  Investment and Holding Company Status.   Neither the Company nor
any of its Subsidiaries is (a) an “investment company” as defined in, or subject
to regulation under, the Investment Company Act of 1940 or (b) a “holding
company” as defined in, or subject to regulation under, the Public Utility
Holding Company Act of 1935.

 

SECTION 3.09.  Taxes.  Each of the Company and its Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) any Taxes that are being contested in good faith by appropriate
proceedings and for which the Company or such Subsidiary, as applicable, has set
aside on its books adequate reserves or (b) to the extent that the failure to do
so could not reasonably be expected to result in a Material Adverse Change.

 

SECTION 3.10.  ERISA.  No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Change.  The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of such Plan, and there are no underfunded Plans
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87).

 

SECTION 3.11.  Disclosure.  The Company has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which the Company
or any of its Subsidiaries is subject, and all other matters known to any of
them, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Change.  Neither the Information Memorandum nor any
of the other reports, financial statements, certificates or other information
furnished by or on behalf of any Loan Party to the Administrative Agent or any
Lender in connection with the negotiation of this Agreement or any other Loan
Document or delivered hereunder or

 

47

--------------------------------------------------------------------------------


 

thereunder (as modified or supplemented by other information so furnished)
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, taken as a whole, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, the Company represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.

 

SECTION 3.12.  Subsidiaries.    Schedule 3.12 sets forth the name of, and the
ownership interest of the Company in, each Subsidiary of the Company and
identifies each Subsidiary that is a Subsidiary Loan Party, in each case as of
the 2004 Amendment and Restatement Date.

 

SECTION 3.13.  Insurance.  The Company and its Subsidiaries have paid all
premiums due in respect of all insurance maintained by or on behalf of the
Company and its Subsidiaries as of the 2004 Amendment and Restatement Date.  The
Company believes that such insurance is adequate.

 

SECTION 3.14.  Labor Matters.  As of the 2004 Amendment and Restatement Date,
there are no strikes, lockouts or slowdowns against the Company or any
Subsidiary pending or, to the knowledge of the Company, threatened.  The hours
worked by and payments made to employees of the Company and the Subsidiaries
have not been in violation of the Fair Labor Standards Act or any other
applicable Federal, state, local or foreign law dealing with such matters.  All
payments due from the Company or any Subsidiary, or for which any claim may be
made against the Company or any Subsidiary, on account of wages and employee
health and welfare insurance and other benefits, have been paid or accrued as a
liability on the books of the Company or such Subsidiary.  The consummation of
the Transactions will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which the Company or any Subsidiary is bound.

 

SECTION 3.15.  Solvency.  Immediately after the consummation of the Transactions
to occur on the 2004 Amendment and Restatement, and immediately following the
making of each Loan made on the 2004 Amendment and Restatement Date and after
giving effect to the application of the proceeds of such Loans, (i) the fair
value of the assets of each Loan Party, at a fair valuation, will exceed its
debts and liabilities, subordinated, contingent or otherwise; (ii) the present
fair saleable value of the property of each Loan Party will be greater than the
amount that will be required to pay the probable liability of its debts and
other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured; (iii) each Loan Party will be
able to pay its debts and liabilities, subordinated, contingent or otherwise, as
such debts and liabilities become absolute and matured; and (iv) each Loan Party
will not have unreasonably small capital with which to conduct the business in
which it is engaged as such business is now conducted and is proposed to be
conducted following such date.

 

48

--------------------------------------------------------------------------------

 


 

SECTION 3.16.  Regulations U and X.  Neither the Company nor any of its
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of purchasing or carrying
margin stock (within the meaning of Regulation U or X of the Board of Governors
of the Federal Reserve System) and no part of the proceeds of any Borrowing
hereunder will be used to purchase or carry any such margin stock.

 

SECTION 3.17.  No Burdensome Restrictions.  Except for the Disclosed Matters, no
contract, lease, agreement or other instrument to which the Company or any of
its Subsidiaries is a party or by which any of its property is bound or
affected, no charge, corporate restriction, judgment, decree or order and no
provision of applicable law or governmental regulation has resulted in or is
reasonably expected to result in a Material Adverse Change.

 

SECTION 3.18.  Security Documents.   Each of the representations and warranties
made by the Loan Parties in the Security Documents is true and correct.

 

 

ARTICLE 4

CONDITIONS

 

SECTION 4.01.  Effectiveness.  The obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder on and after the 2004
Amendment and Restatement Date shall not become effective until the date on
which each of the following conditions is satisfied (or waived in accordance
with Section 10.02):

 

(a)           The Administrative Agent (or its counsel) shall have received from
each party hereto either (i) a counterpart of this Agreement signed on behalf of
such party or (ii) written evidence satisfactory to the Administrative Agent
(which may include telecopy transmission of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement.

 

(b)           The Administrative Agent shall have received a favorable written
opinion (addressed to the Administrative Agent and the Lenders and dated the
2004 Amendment and Restatement Date) of each of (i) Jones Day, counsel for the
Loan Parties, substantially in the form of Exhibit B, and (ii) if requested by
the Administrative Agent, local counsel in each jurisdiction where a Mortgaged
Property is located, in form and substance satisfactory to the Administrative
Agent, and, in the case of each such opinion required by this paragraph,
covering such other matters relating to the Loan Parties, the Loan Documents or
the Transactions as the Required Lenders shall reasonably request.  The Company
hereby requests each of Jones Day and, if requested by the Administrative Agent,
such local counsel to deliver such opinions.

 

49

--------------------------------------------------------------------------------


 

(c)           The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of each Loan Party,
the authorization of the Transactions and any other legal matters relating to
the Loan Parties, the Loan Documents or the Transactions, all in form and
substance satisfactory to the Administrative Agent and its counsel.

 

(d)           The Administrative Agent shall have received a certificate, dated
the 2004 Amendment and Restatement Date and signed by the President, a Vice
President or a Financial Officer of the Company, confirming compliance with the
conditions set forth in paragraphs (a) and (b) of Section 4.02.

 

(e)           The Administrative Agent shall have received all fees and other
amounts due and payable on or prior to the 2004 Amendment and Restatement Date,
including, to the extent invoiced, reimbursement or payment of all out-of-pocket
expenses (including fees, charges and disbursements of counsel) required to be
reimbursed or paid by any Loan Party hereunder or under any other Loan Document.

 

(f)            After giving effect to the Transactions, neither the Company nor
any of its Subsidiaries shall have outstanding any shares of preferred stock or
any Indebtedness, other than (i) Indebtedness incurred under the Loan Documents
consisting of (x) LC Exposure and (y) Loans (if any) borrowed on the 2004
Amendment and Restatement Date, (ii) the Existing Notes, (iv) the Gallman
Indebtedness, (v) the Praxair PIK Note, (vi) customary obligations with respect
to Permitted Receivables Transactions arising under the Wachovia Purchase
Agreement and (vii) other Indebtedness set forth on Schedule 6.01.  The
Administrative Agent shall have received such evidence as it may reasonably
require that the Tranche D Term Loans (as defined in the Existing Credit
Agreement) are being prepaid in full, together with all accrued interest
thereon, on the Amendment and Restatement Date.

 

The Administrative Agent shall notify the Company and the Lenders of the 2004
Amendment and Restatement Date, and such notice shall be conclusive and
binding.  Notwithstanding the foregoing, the obligations of the Lenders
hereunder shall not become effective unless each of the foregoing conditions is
satisfied (or waived pursuant to Section 10.02) at or prior to 3:00 p.m., New
York City time, on December 15, 2004.

 

SECTION 4.02.  Each Credit Event.   The obligation of each Lender to make a Loan
on the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew
or extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

 

(a)           The representations and warranties of each Loan Party set forth in
the Loan Documents shall be true and correct on and as of the date of such
Borrowing or

 

50

--------------------------------------------------------------------------------


 

the date of issuance, amendment, renewal or extension of such Letter of Credit,
as applicable.

 

(b)           At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default shall have occurred and be continuing.

 

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

 

 

ARTICLE 5

AFFIRMATIVE COVENANTS

 

Until the Revolving Commitments have expired or been terminated and the
principal of and interest on each Loan and all fees payable hereunder shall have
been paid in full and all Letters of Credit shall have expired or terminated and
all LC Disbursements shall have been reimbursed, the Company covenants and
agrees with the Lenders that:

 

SECTION 5.01.  Financial Statements and Other Information.  The Company will
furnish to the Administrative Agent and each Lender:

 

(a)           as soon as available and in any event within 65 days after the end
of each fiscal year of the Company, its audited consolidated balance sheet and
related statements of income, stockholders’ equity and cash flows as of the end
of and for such year, setting forth in each case in comparative form the figures
for the previous fiscal year, all reported on by Deloitte & Touche LLP or other
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit or any other material qualification or
exception) to the effect that such consolidated financial statements present
fairly in all material respects the financial condition and results of
operations of the Company and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied;

 

(b)           as soon as available and in any event within 40 days after the end
of each of the first three fiscal quarters of each fiscal year of the Company,
its consolidated balance sheet and related statements of income, stockholders’
equity and cash flows, as of the end of and for such fiscal quarter and the then
elapsed portion of the fiscal year, setting forth in each case in comparative
form the figures for the corresponding period or periods of (or, in the case of
the balance sheet, as of the end of) the previous fiscal

 

51

--------------------------------------------------------------------------------


 

year, all certified by one of its Financial Officers as presenting fairly in all
material respects the financial condition and results of operations of the
Company and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied, subject to normal year-end audit adjustments and
the absence of footnotes;

 

(c)           concurrently with any delivery of financial statements under
clause (a) or (b) above, a certificate of a Financial Officer of the Company
(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Sections 6.14 to 6.16 inclusive, and (iii) stating
whether any change in GAAP or in the application thereof has occurred since the
date of the Company’s audited financial statements referred to in Section 3.04
and, if any such change has occurred, specifying the effect of such change on
the financial statements accompanying such certificate;

 

(d)           concurrently with any delivery of financial statements under
clause (a) above, a certificate of the accounting firm that reported on such
financial statements stating whether they obtained knowledge during the course
of their examination of such financial statements of any Default (which
certificate may be limited to the extent required by accounting rules or
guidelines);

 

(e)           promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by the
Company or any Subsidiary with the Securities and Exchange Commission, or any
Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, as the case may be; and

 

(f)            promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the
Company or any Subsidiary, or compliance with the terms of any Loan Document, as
the Administrative Agent or any Lender may reasonably request.

 

SECTION 5.02.  Notices of Material Events.  The Company will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

 

(a)           the occurrence of any Default;

 

(b)           the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting the Company
or any Affiliate thereof that, if adversely determined, could reasonably be
expected to result in a Material Adverse Change;

 

52

--------------------------------------------------------------------------------


 

(c)           the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Company and its Subsidiaries in an aggregate amount exceeding
$5,000,000;

 

(d)           any complaint, order, citation, notice or other written
communication from any Person with respect to, or if the Company becomes aware
after due inquiry of, (i) the existence or alleged existence of any
Environmental Liability or other liability resulting from any air emission,
water discharge, noise emission, asbestos, or any other environmental, health or
safety matter at, upon, under or within any property now or previously owned,
leased, operated or used by the Company or any of its Subsidiaries or any part
thereof, or due to the operations or activities of the Company, any Subsidiary
or any other Person on or in connection with such property or any part thereof
(including receipt by the Company or any Subsidiary of any notice of the
happening of any event involving the release or cleanup of any Hazardous
Materials), (ii) any release on such property or any part thereof in a quantity
that is reportable under any applicable Environmental Law, (iii) the
commencement of any cleanup pursuant to or in accordance with any applicable
Environmental Law of any Hazardous Materials on or about such property or any
part thereof and (iv) any pending or threatened proceeding for the termination,
suspension or non-renewal of any permit required under any applicable
Environmental Law, in each of cases (i), (ii), (iii) and (iv), which results in,
or could reasonably be expected to result in, liability of the Company or any
Subsidiary in excess of $10,000,000 individually or in the aggregate;

 

(e)           any other development that results in, or could reasonably be
expected to result in, a Material Adverse Change; and

 

(f)            the first date on which all obligations then due and owing under
the Wachovia Purchase Agreement have been paid in full.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Company setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

 

SECTION 5.03.  Information Regarding Collateral.  (a) The Company agrees
promptly to notify the Administrative Agent if any material portion of the
Collateral is damaged or destroyed.

 

(b)           Each year, on the anniversary of the Effective Date, the Company
shall deliver to the Administrative Agent a certificate of a Financial Officer
and the chief legal officer of the Company (i) setting forth, with respect to
each Loan Party, the information required pursuant to Section 1(a) and 2 of the
Perfection Certificate or confirming that there has been no change in such
information since the date of the Perfection Certificate delivered on the
Effective Date or the date of the most recent

 

53

--------------------------------------------------------------------------------


 

certificate delivered pursuant to this Section and (ii) certifying that all
Uniform Commercial Code financing statements (including fixture filings, as
applicable) or other appropriate filings, recordings or registrations, including
all refilings, rerecordings and reregistrations, containing a description of the
Collateral have been filed of record in each governmental, municipal or other
appropriate office in each jurisdiction identified pursuant to clause (i) above
to the extent necessary to protect and perfect the security interests under the
Collateral Agreement for a period of not less than 18 months after the date of
such certificate (except as noted therein with respect to any continuation
statements to be filed within such period).

 

SECTION 5.04.  Existence; Conduct of Business.  The Company will, and will cause
each of its Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges, franchises, patents, copyrights,
trademarks and trade names material to the conduct of its business; provided
that the foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.03.

 

SECTION 5.05.  Payment of Obligations.  The Company will, and will cause each of
its Subsidiaries to, pay its Indebtedness and other obligations, including Tax
liabilities, before the same shall become delinquent or in default, except where
(a) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (b) the Company or such Subsidiary has set aside on its
books adequate reserves with respect thereto in accordance with GAAP, (c) such
contest effectively suspends collection of the contested obligation and the
enforcement of any Lien securing such obligation and (d) the failure to make
payment pending such contest could not reasonably be expected to result in a
Material Adverse Change.

 

SECTION 5.06.  Maintenance of Properties.  The Company will, and will cause each
of its Subsidiaries to, keep and maintain all property material to the conduct
of its business in good working order and condition (taking into consideration
the condition of such properties at the time such properties were acquired by
the Company or such Subsidiary), ordinary wear and tear excepted.

 

SECTION 5.07.  Insurance.  (a) The Company will, and will cause each of its
Subsidiaries to, maintain, with financially sound and reputable insurance
companies selected by the Company that customarily write insurance for the risks
covered thereby in the amounts contemplated thereby:

 

(i)        fire and extended coverage insurance, on a replacement cost basis,
with respect to all personal property and improvements to real property, in such
amounts as are customarily maintained by companies in the same or similar
business operating in the same or similar locations;

 

54

--------------------------------------------------------------------------------


 

(ii)       commercial general liability insurance against claims for bodily
injury, death or property damage occurring upon, about or in connection with the
use of any properties owned, occupied or controlled by it, providing coverage on
an occurrence basis with a combined single limit of not less than $250,000,000
and including the broad form CGL endorsement;

 

(iii)      business interruption insurance, insuring against loss of gross
earnings for a period of not less than 12 months arising from any risks or
occurrences required to be covered by insurance pursuant to clause (i) above;
and

 

(iv)      such other insurance as may be required by law or as is usually
carried by companies of established repute engaged in the same or similar
business, owning similar properties, and located in the same general areas as
the Company and its Subsidiaries.

 

Deductibles or self-insured retention shall not exceed $4,000,000 for fire and
extended coverage policies, $3,500,000 for commercial general liability policies
or 90 days for business interruption policies.

 

(b)           Fire and extended coverage policies (and any policies required to
be maintained pursuant to paragraph (c) below) maintained with respect to any
Collateral shall be endorsed or otherwise amended to include (i) a
non-contributing mortgage clause (regarding improvements to real property) and
lenders’ loss payable clause (regarding personal property), in each case in
favor of the Administrative Agent and providing for losses thereunder to be
payable to the Administrative Agent or its designee as sole loss payee, (ii) a
provision to the effect that neither the Company, the Administrative Agent nor
any other party shall be a coinsurer and (iii) such other provisions as the
Administrative Agent may reasonably require from time to time to protect the
interests of the Lenders.  Commercial general liability policies shall be
endorsed to name the Administrative Agent as an additional insured.  Business
interruption policies shall name the Administrative Agent as sole loss payee. 
Each such policy referred to in this paragraph also shall provide that it shall
not be canceled, modified or not renewed (i) by reason of nonpayment of premium
except upon not less than 10 days’ prior written notice thereof by the insurer
to the Administrative Agent (giving the Administrative Agent the right to cure
defaults in the payment of premiums) or (ii) for any other reason except upon
not less than 30 days’ prior written notice thereof by the insurer to the
Administrative Agent.  The Company shall deliver to the Administrative Agent,
prior to the cancellation, material modification or nonrenewal of any such
policy of insurance, a copy of a renewal or replacement policy (or other
evidence of renewal of a policy previously delivered to the Administrative
Agent) together with evidence satisfactory to the Administrative Agent of
payment of the premium therefor.

 

55

--------------------------------------------------------------------------------


 

(c)           If at any time the area in which any Mortgaged Property is located
is designated (i) a “flood hazard area” in any Flood Insurance Rate Map
published by the Federal Emergency Management Agency (or any successor agency),
the Company shall obtain flood insurance in such total amount as the
Administrative Agent or the Required Lenders may from time to time require, and
otherwise comply with the National Flood Insurance Program as set forth in the
Flood Disaster Protection Act of 1973, as amended from time to time, or (ii) a
“Zone 1” area, the Company shall obtain earthquake insurance in such total
amount as the Administrative Agent or the Required Lenders may from time to time
require.

 

SECTION 5.08.  Casualty and Condemnation.  (a) The Company will furnish to the
Administrative Agent and the Lenders prompt written notice of (i) any casualty
or other insured damage to any portion of any Collateral (x) having a fair value
in excess of $5,000,000 or (y) having, together with all other Collateral that
has been subject to any casualty or insured damage, an aggregate fair value in
excess of $25,000,000 or (ii) the commencement of any action or proceeding for
the taking of any Collateral or any part thereof or interest therein under power
of eminent domain or by condemnation or similar proceeding.

 

(b)           If any event described in paragraph (a) of this Section results in
Net Proceeds (whether in the form of insurance proceeds, condemnation award or
otherwise), such Net Proceeds shall be paid over to the Company unless a Default
has occurred and is continuing.  If a Default has occurred and is continuing,
the Administrative Agent is authorized to collect such Net Proceeds, and if,
during the continuance of a Default, such Net Proceeds are received by the
Company or any Subsidiary, such Net Proceeds shall be paid over to the
Administrative Agent.

 

SECTION 5.09.  Books and Records; Inspection and Audit Rights.  The Company
will, and will cause each of its Subsidiaries to, keep proper books of record
and account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities.  The Company will, and
will cause each of its Subsidiaries to, permit any representatives designated by
the Administrative Agent or any Lender, upon reasonable prior notice, to visit
and inspect its properties, to examine and make extracts from its books and
records, and to discuss its affairs, finances and condition with its officers
and independent accountants, all at such reasonable times and as often as
reasonably requested; provided that if and for so long as no Default shall have
occurred and be continuing, the Company shall not be required to permit more
than one such examination or inspection by each Lender during any fiscal year of
the Company.

 

SECTION 5.10.  Compliance with Laws; Material Contracts.  (a) The Company will,
and will cause each of its Subsidiaries to, comply with all laws, rules,
regulations and orders of any Governmental Authority (including, without
limitation, all Environmental Laws and ERISA and the respective rules and
regulations thereunder)

 

56

--------------------------------------------------------------------------------


 

applicable to it or its property, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Change.

 

(b)           The Company will, and will cause each of its Subsidiaries to,
comply with all material provisions of all material contracts to which the
Company or such Subsidiary, as the case may be, is a party.

 

SECTION 5.11.  Use of Proceeds and Letters of Credit.  The proceeds of the Loans
borrowed on the 2004 Amendment and Restatement Date will be used only for the
payment by the Company of amounts required to refinance the Tranche D Term Loans
(as defined in the Existing Credit Agreement).  The proceeds of all other Loans
will be used only to finance the working capital needs and general corporate
purposes of the Company and its Subsidiaries.  No part of the proceeds of any
Loan will be used, whether directly or indirectly, for any purpose that entails
a violation of any of the Regulations of the Board, including Regulations U and
X.  Letters of Credit will be issued only to finance the working capital needs
and general corporate purposes of the Company and its Subsidiaries, and will not
be used, whether directly or indirectly, for any purpose that entails a
violation of any of the Regulations of the Board, including Regulations U and X.

 

SECTION 5.12.  Additional Subsidiaries.  If any additional Subsidiary is formed
or acquired after the Effective Date, the Company will, within three Business
Days after such Subsidiary is formed or acquired, notify the Administrative
Agent and the Lenders thereof and cause the Collateral and Guarantee Requirement
to be satisfied with respect to such Subsidiary (if it is a Subsidiary Loan
Party) and with respect to any Equity Interest in or Indebtedness of such
Subsidiary owned by or on behalf of any Loan Party.

 

SECTION 5.13.  Further Assurances.  (a) The Company will, and will cause each
Subsidiary Loan Party to, execute any and all further documents, financing
statements, agreements and instruments, and take all such further actions
(including the filing and recording of financing statements, fixture filings,
mortgages, deeds of trust and other documents), which may be required under any
applicable law, or which the Administrative Agent or the Required Lenders may
reasonably request, to cause the Collateral and Guarantee Requirement to be and
remain satisfied, all at the expense of the Loan Parties.  The Company also
agrees to provide to the Administrative Agent, from time to time upon request,
evidence reasonably satisfactory to the Administrative Agent as to the
perfection and priority of the Liens created or intended to be created by the
Security Documents.

 

(b)           If any material assets (including any real property or
improvements thereto or any interest therein) are acquired by the Company or any
Subsidiary Loan Party after the Effective Date (other than assets constituting
Collateral under the Collateral Agreement that become subject to the Lien of the
Collateral Agreement upon acquisition thereof), the Company will notify the
Administrative Agent and the Lenders

 

57

--------------------------------------------------------------------------------


 

thereof, and, if requested by the Administrative Agent or the Required Lenders,
the Company will cause such assets to be subjected to a Lien securing the
Obligations and will take, and cause the Subsidiary Loan Parties to take, such
actions as shall be necessary or reasonably requested by the Administrative
Agent to grant and perfect such Liens, including actions described in paragraph
(a) of this Section, all at the expense of the Loan Parties.

 

SECTION 5.14.  Landlord and Warehouseman Waivers.  The Company shall use its
best efforts to deliver to the Administrative Agent waivers of contractual and
statutory landlord’s, landlord’s mortgagee’s and warehouseman’s Liens in form
and substance satisfactory to the Administrative Agent under each existing
lease, warehouse agreement or similar agreement to which the Company or any
Subsidiary is a party; provided that unless the Administrative Agent agrees
otherwise, such waivers will in any event be incorporated when the existing
lease, warehouse agreement or similar agreement is amended, renewed or extended
and the Company will use its best efforts to obtain waivers of both contractual
and statutory landlord’s, landlord’s mortgagee’s and warehouseman’s Liens in
form and substance satisfactory to the Administrative Agent in connection with
each new lease, warehouse agreement or similar agreement entered into by the
Company or any Subsidiary.

 

 

ARTICLE 6

NEGATIVE COVENANTS

 

Until the Revolving Commitments have expired or terminated and the principal of
and interest on each Loan and all fees payable hereunder have been paid in full
and all Letters of Credit have expired or terminated and all LC Disbursements
shall have been reimbursed, the Company covenants and agrees with the Lenders
that:

 

SECTION 6.01.  Indebtedness; Certain Equity Securities.  (a) The Company will
not, and will not permit any Subsidiary to, create, incur, assume or permit to
exist any Indebtedness, except:

 

(i)       Indebtedness created under the Loan Documents;

 

(ii)      Indebtedness of the Company (and, without duplication, Guarantees
thereof by the Subsidiary Loan Parties) in an aggregate principal amount at any
time outstanding not to exceed $525,000,000 less the sum of (x) the Revolving
Commitments (or, if the Revolving Commitments have terminated, the Revolving
Exposures) and (y) the aggregate principal amount of all principal payments made
with the proceeds of Asset Dispositions (as defined in the Existing Indentures)
permanently reducing the commitments or principal amounts otherwise permitted to
be outstanding pursuant to this clause (ii);

 

58

--------------------------------------------------------------------------------


 

provided that such Indebtedness (A) matures no earlier than November 23, 2010,
(B) provides for principal repayments of no more than 5% of the initial
commitments or principal amount per annum until after November 23, 2009, and (C)
is governed by provisions relating to representations and warranties, covenants,
events of default and remedies which are no more favorable, taken as a whole, to
the holders thereof than the provisions set forth in this Agreement;

 

(iii)     the Existing Notes and extensions, renewals and replacements of the
Existing Notes (a) that do not increase the outstanding principal amount or
result in an initial principal repayment date earlier than May 24, 2010 and (b)
the material terms of which are at least as favorable to the obligors thereunder
as the material terms of the Existing Notes;

 

(iv)     the Gallman Indebtedness;

 

(v)      the Praxair PIK Note;

 

(vi)     other Indebtedness existing on the date hereof and set forth in
Schedule 6.01 and extensions, renewals and replacements of any such Indebtedness
(a) that do not increase the outstanding principal amount thereof or result in
an earlier maturity date or decreased weighted average life thereof and (b) the
material terms of which are at least as favorable to the obligors thereunder as
the material terms of the refinanced Indebtedness;

 

(vii)    Indebtedness of the Company to any Subsidiary and of any Subsidiary to
the Company or any other Subsidiary; provided that Indebtedness of any
Subsidiary that is not a Loan Party to the Company or any Subsidiary Loan Party
shall be subject to Section 6.04;

 

(viii)   Guarantees by the Company of Indebtedness of any Subsidiary and by any
Subsidiary of Indebtedness of the Company or any other Subsidiary; provided that
Guarantees by the Company or any Subsidiary Loan Party of Indebtedness of any
Subsidiary that is not a Loan Party shall be subject to Section 6.04;

 

(ix)      Indebtedness of the Company or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof, and extensions, renewals and replacements of
any such Indebtedness that do not increase the outstanding principal amount
thereof or result in an earlier maturity date or decreased weighted average life
thereof; provided that (A) such Indebtedness is incurred prior to or within 90
days after such acquisition or the completion of such

 

59

--------------------------------------------------------------------------------


 

construction or improvement and (B) the aggregate principal amount of
Indebtedness permitted by this clause (ix) shall not exceed $15,000,000 at any
time outstanding;

 

(x)       customary obligations arising under any Permitted Receivables
Transaction; and

 

(xi)      other unsecured Indebtedness; provided that, at the time of the
incurrence of such other Indebtedness, (a) no Default or Event of Default has
occurred and is continuing, or would result from such incurrence, and (b) after
giving effect to such incurrence, the Company shall be in compliance on a pro
forma basis with Sections 6.15 and 6.16 (assuming that such Indebtedness bears
interest during any portion of the applicable measurement period prior to the
date of such incurrence equal to the average interest rate applicable to the
Loans during such period).

 

(b)           The Company will not permit any Subsidiary to issue any preferred
stock or other preferred Equity Interests.

 

SECTION 6.02.  Liens.  The Company will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:

 

(i)             Liens created under the Loan Documents, which Liens may also
secure Indebtedness permitted pursuant to Section 6.01(a)(ii) on the same basis
as the “Additional Bonds Secured Obligations” (as defined in the Security
Documents);

 

(ii)            Permitted Encumbrances;

 

(iii)           Liens securing the Gallman Indebtedness in accordance with the
definition thereof;

 

(iv)           any Lien on any property or asset of the Company or any
Subsidiary existing on the 2004 Amendment and Restatement Date and set forth in
Schedule 6.02; provided that (i) such Lien shall not apply to any other property
or asset of the Company or any Subsidiary and (ii) such Lien shall secure only
those obligations which it secures on the date hereof and extensions, renewals
and replacements thereof that do not increase the outstanding principal amount
thereof;

 

(v)            any Lien existing on any property or asset prior to the
acquisition thereof by the Company or any Subsidiary or existing on any property
or asset of

 

60

--------------------------------------------------------------------------------


 

any Person that becomes a Subsidiary after the date hereof prior to the time
such Person becomes a Subsidiary; provided that (A) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (B) such Lien shall not apply to any other
property or assets of the Company or any Subsidiary and (C) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Subsidiary, as the case may be and extensions,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof;

 

(vi)           Liens on fixed or capital assets acquired, constructed or
improved by the Company or any Subsidiary; provided that (A) such security
interests secure Indebtedness permitted by clause (ix) of Section 6.01(a),
(B) such security interests and the Indebtedness secured thereby are incurred
prior to or within 90 days after such acquisition or the completion of such
construction or improvement, (C) the Indebtedness secured thereby does not
exceed 80% of the cost of acquiring, constructing or improving such fixed or
capital assets and (D) such security interests shall not apply to any other
property or assets of the Company or any Subsidiary; and

 

(vii)          Liens on assets of the Company and its Subsidiaries in connection
with a Permitted Receivables Transaction.

 

SECTION 6.03.  Fundamental Changes.  (a) The Company will not, and will not
permit any Subsidiary to, merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or liquidate or
dissolve, except that, if at the time thereof and immediately after giving
effect thereto no Default shall have occurred and be continuing (i) any Person
organized under the laws of the United States of America or one of its States
may merge into the Company in a transaction in which the Company is the
surviving corporation, (ii) any Person organized under the laws of the United
States of America or one of its States may merge into any Subsidiary in a
transaction in which the surviving entity is a Subsidiary and (if any party to
such merger is a Subsidiary Loan Party) is a Subsidiary Loan Party and (iii) any
Subsidiary (other than an Eligible Subsidiary) may liquidate or dissolve if the
Borrower determines in good faith that such liquidation or dissolution is in the
best interests of the Company and is not materially disadvantageous to the
Lenders; provided that any such merger involving a Person that is not a wholly
owned Subsidiary immediately prior to such merger shall not be permitted unless
also permitted by Section 6.04; and provided further that any Subsidiary may
merge with any other Person in connection with a disposition of such Subsidiary
permitted by Section 6.05.

 

(b)           The Company will not, and will not permit any of its Subsidiaries
to, engage to any material extent in any business other than businesses of the
type

 

61

--------------------------------------------------------------------------------


 

conducted by the Company and its Subsidiaries on the date of execution of this
Agreement and businesses reasonably related thereto.

 

SECTION 6.04.  Investments, Loans, Advances, Guarantees and Acquisitions .  The
Company will not, and will not permit any of its Subsidiaries to, purchase, hold
or acquire (including pursuant to any merger with any Person that was not a
wholly owned Subsidiary prior to such merger) any capital stock, evidences of
indebtedness or other securities (including any option, warrant or other right
to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, Guarantee any obligations of, or make or permit to exist any
investment or any other interest in, any other Person, or purchase or otherwise
acquire (in one transaction or a series of transactions) any assets of any other
Person constituting a business unit, except:

 

(a)           Permitted Acquisitions;

 

(b)           Permitted Investments;

 

(c)           investments existing on the 2004 Amendment and Restatement Date
and set forth on Schedule 6.04, to the extent such investments would not be
permitted under any other clause of this Section;

 

(d)           investments by the Company and its Subsidiaries existing on the
date hereof in Equity Interests in (i) their respective wholly owned
Subsidiaries, (ii) PHH Monomers LLC, a Louisiana limited liability company and
(iii) Vinyl Solutions, LLC, a Delaware limited liability company; provided that
(x) any such Equity Interests held by a Loan Party shall be pledged pursuant to
the Collateral Agreement (subject to the limitations applicable to Equity
Interests of a Foreign Subsidiary referred to in the definition of “Collateral
and Guarantee Agreement”) and (y) except as set forth in paragraph (a) of this
Section, the aggregate amount of investments by Loan Parties in, and loans and
advances by Loan Parties to, and Guarantees by Loan Parties of Indebtedness of,
Persons that are not Loan Parties shall not exceed $5,000,000 at any time
outstanding;

 

(e)           loans or advances made by the Company to any Subsidiary and made
by any Subsidiary to the Company or any other Subsidiary; provided that (i) any
such loans and advances made by a Loan Party shall be evidenced by a promissory
note pledged pursuant to the Collateral Agreement and (ii) the aggregate
principal amount of investments in Subsidiaries that are not Loan Parties shall
be subject to the limitation set forth in clause (d) above;

 

(f)            Guarantees constituting Indebtedness permitted by Section 6.01;
provided that (i) a Subsidiary shall not Guarantee any subordinated Indebtedness
unless (A) such Subsidiary also has Guaranteed the Obligations pursuant to the
Collateral Agreement and (B) such Guarantee of subordinated Indebtedness is
subordinated to such Guarantee

 

62

--------------------------------------------------------------------------------


 

of the Obligations on terms no less favorable to the Lenders than the
subordination provisions of the Repaid Subordinated Debt, and (ii) the aggregate
principal amount of Indebtedness of Subsidiaries that are not Loan Parties that
is Guaranteed by any Loan Party shall be subject to the limitation set forth in
clause (d) above;

 

(g)           investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business;

 

(h)           operating deposit accounts;

 

(i)            prepaid expenses in the ordinary course of business;

 

(j)            subject to Section 6.08 hereof, Investments in accounts and
chattel paper (in each case, as defined in the Uniform Commercial Code), and
notes receivable acquired in the ordinary course of business as presently
conducted; and

 

(k)           Permitted Receivables Transactions.

 

For purposes of this Section 6.04, a “Permitted Acquisition” shall mean any
acquisition by the Company or any Subsidiary of any asset or Equity Interests or
other security of any other Person (including any acquisition by way of merger);
provided that (x) at the time of effecting (but without giving pro forma effect
to) such acquisition, the Company shall be in compliance with Section 6.15
hereof (assuming that the amount of Indebtedness outstanding immediately prior
to such acquisition was outstanding as of the end of the most recent fiscal
quarter), (y) after giving pro forma effect to such acquisition, the Company
would have been in compliance with Sections 6.15 and 6.16 hereof on the last day
of the period of four fiscal quarters most recently ended prior to the date of
such acquisition (calculated on the assumption that such acquisition occurred at
the beginning of such period of four fiscal quarters), and (z) both before and
immediately after giving effect to such acquisition, no Default or Event of
Default shall have occurred and be continuing; and provided further that the
term “Permitted Acquisition” shall exclude any transaction in which the Company
initiates or participates as a member of a “group” (as that term is used for the
purposes of Section 13(d)(3) of the Exchange Act or the rules and regulations of
the Securities and Exchange Commission thereunder) or as a “participant” or a
“participant in a solicitation” (as defined in Rule 14a-11 under the Exchange
Act) in (i) a tender offer for the Equity Interests of any Person if the board
of directors (or other similar body) of such Person recommends, in a
Schedule 14D-9 filed under the Exchange Act, or otherwise, that holders of
Equity Interests of such Person not tender their Equity Interests pursuant to
such tender offer or (ii) in any solicitation of any proxy, consent or
authorization for the purposes of opposing the board of directors (or other
similar body) of any Person.

 

63

--------------------------------------------------------------------------------


 

SECTION 6.05.  Asset Sales.  The Company will not, and will not permit any of
its Subsidiaries to, sell, transfer, lease or otherwise dispose of any asset,
including any capital stock or other ownership interest of any Subsidiary, nor
will the Company permit any of its Subsidiaries to issue any additional shares
of such Subsidiary’s capital stock or other ownership interest in such
Subsidiary, except:

 

(a)           sales of inventory, used or surplus equipment and Permitted
Investments in the ordinary course of business;

 

(b)           sales, transfers and dispositions to the Company or a Subsidiary
and Permitted Joint Venture Dispositions; provided that any such sales,
transfers or dispositions to a Person other than a Loan Party shall be made in
compliance with Section 6.08;

 

(c)           dispositions of bonds issued in connection with the Gallman
Indebtedness;

 

(d)           Permitted Receivables Transactions; and

 

(e)           sales, transfers and dispositions of assets (other than Equity
Interests in a Subsidiary) that are not permitted by any other clause of this
Section; provided that the aggregate fair market value of all assets sold,
transferred or otherwise disposed of after the 2004 Amendment and Restatement
Date in reliance upon this clause (e) shall not exceed $15,000,000 during any
fiscal year of the Company;

 

provided that, except in the case of any sale, transfer or disposition to a Loan
Party pursuant to subsection (b) above, all sales, transfers and other
dispositions permitted hereby shall be made for fair value; and

 

provided further that, except in the case of any sale, transfer or disposition
pursuant to subsection (b) above, all sales, transfers and other dispositions
permitted hereby shall be made for at least 80% cash consideration.

 

For purposes of this Section 6.05, “Permitted Joint Venture Dispositions” shall
mean sales, transfers or dispositions of assets in an aggregate amount not to
exceed $50,000,000 during the term of this Agreement to Permitted Joint
Ventures; provided that (y) after giving pro forma effect to any such sale,
transfer or disposition, the Company would have been in compliance with Sections
6.15 and 6.16 hereof on the last day of the period of four fiscal quarters most
recently ended prior to the date of such sale, transfer or disposition
(calculated on the assumption that such sale, transfer or disposition occurred
at the beginning of such period of four fiscal quarters), and (z) both before
and immediately after giving effect to any such sale, transfer or disposition,
no Default or Event of Default shall have occurred and be continuing

 

64

--------------------------------------------------------------------------------


 

For purposes of this Section 6.05, “Permitted Joint Venture” shall mean (a) any
corporation, association or other business entity (other than a partnership) of
which 50% of the total voting power of Equity Interests entitled (without regard
to the occurrence of any contingency) to vote in the election of directors,
managers or trustees thereof is at the time of determination owned or
Controlled, directly or indirectly by the Company or one of more Subsidiary Loan
Parties or a combination thereof and (b) any partnership, joint venture, limited
liability company or similar entity of which (i) 50% of the capital accounts,
distribution rights, total Equity Interests and voting interests or general or
limited partnership interests, as applicable, are owned or Controlled, directly
or indirectly by the Company or one or more Subsidiary Loan Parties or a
combination thereof, whether in the form of membership, general, special or
limited partnership interests or otherwise and (ii) either the Company or a
Subsidiary Loan Party is a Controlling general partner or no other Person
Controls such entity; provided that no Person shall be a “Permitted Joint
Venture” unless and until (A) all Equity Interests in such Person held by a Loan
Party are pledged pursuant to the Collateral Agreement, (B) such Person does not
have any Indebtedness for borrowed money at any time (other than Indebtedness
owing to the owners of Equity Interests in such Permitted Joint Venture, the
Company or any Subsidiary Loan Party), (C) the organizational documents of such
Person and the other documentation governing such Person do not contain any
restriction on distributions to the Company or the Subsidiary Loan Parties and
(D) such Person is engaged only in a business of the type conducted by the
Company and its Subsidiaries on the date of execution of this Agreement and
businesses reasonably related thereto .

 

SECTION 6.06.  Hedging Agreements.  The Company will not, and will not permit
any of its Subsidiaries to, enter into any Hedging Agreement, other than Hedging
Agreements entered into in the ordinary course of business to hedge or mitigate
risks to which the Company or any Subsidiary is exposed in the conduct of its
business or the management of its liabilities.

 

SECTION 6.07.  Restricted Payments; Certain Payments of Indebtedness; Synthetic
Purchase Agreements.  (a) The Company will not, and will not permit any
Subsidiary to, declare or make, or agree to pay or make, directly or indirectly,
any Restricted Payment, except (i) Subsidiaries may declare and pay dividends
ratably with respect to their capital stock, (ii) the Company may purchase
shares of Restricted Stock (as defined in any Incentive Equity Plan) from
employees of the Company or its Subsidiaries upon termination of such employees’
employment, in accordance with an Incentive Equity Plan in amounts not to exceed
$2,000,000 during any fiscal year and $10,000,000 in the aggregate after the
2004 Amendment and Restatement Date and during the term of this Agreement, and
(iii) the Company may make Restricted Payments in addition to those permitted
pursuant to the foregoing clauses if (A) no Default shall have occurred and be
continuing and (B) after giving effect to any such payment, the cumulative
amount of all payments made in reliance on this clause (iii) after the 2004
Amendment and Restatement Date does not exceed the sum of

 

65

--------------------------------------------------------------------------------


 

$50,000,000 plus 50% of Cumulative Net Income calculated on the date of such
payment.

 

For purposes of this Section 6.07, “Cumulative Net Income” means, on any date of
determination, the cumulative amount of net income, if any (less the cumulative
amount of net loss, if any), of the Company and its Subsidiaries, determined on
a consolidated basis, for each fiscal quarter of the Company from and including
the fiscal quarter ended December 31, 2004 to and including the fiscal quarter
of the Company most recently ended prior to such date of determination for which
financial statements are in existence.

 

(b)           The Company will not, and will not permit any Subsidiary to, make
or agree to pay or make, directly or indirectly, any payment or other
distribution (whether in cash, securities or other property) of or in respect of
principal of or interest on any Indebtedness, or any payment or other
distribution (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any Indebtedness
(including any payment in respect of subordinated Indebtedness under a Synthetic
Purchase Agreement), except:

 

(i)             payment of Indebtedness created under the Loan Documents;

 

(ii)            payment of regularly scheduled interest and principal payments
as and when due in respect of any Indebtedness, other than payments in respect
of subordinated Indebtedness prohibited by the subordination provisions thereof;

 

(iii)           refinancings of Indebtedness to the extent permitted by
Section 6.01; and

 

(iv)           payment of secured Indebtedness that becomes due as a result of
the voluntary sale or transfer of the property or assets securing such
Indebtedness.

 

(c)           The Company will not, and will not permit any Subsidiary to, enter
into or be party to, or make any payment under, any Synthetic Purchase Agreement
unless (i) in the case of any Synthetic Purchase Agreement related to any Equity
Interests, (A) the payments required to be made thereunder are limited to the
amount permitted under paragraph (a) of this Section 6.07 and (B) the
obligations of the Company and the Subsidiaries thereunder are subordinated to
the Obligations on terms satisfactory to the Required Lenders; and (ii) in the
case of any Synthetic Purchase Agreement related to any subordinated
Indebtedness, (A) the payments required to be made thereunder are limited to the
amount permitted under paragraph (b) of this Section 6.07 of this Agreement and
(B) the obligations of the Company and the Subsidiaries thereunder are
subordinated to the Obligations to at least the same extent as the subordinated
Indebtedness to which such Synthetic Purchase Agreement relates.  The Company
shall

 

66

--------------------------------------------------------------------------------


 

promptly deliver to the Administrative Agent a copy of any Synthetic Purchase
Agreement to which it becomes party.

 

SECTION 6.08.  Transactions with Affiliates.  The Company will not, and will not
permit any Subsidiary to, sell, lease or otherwise transfer any property or
assets to, or purchase, lease or otherwise acquire any property or assets from,
make any investment in, or otherwise engage in any other transactions with, any
of its Affiliates, except (a) transactions in the ordinary course of business
that are at prices and on terms and conditions not less favorable to the Company
or such Subsidiary than could be obtained on an arm’s-length basis from
unrelated third parties, (b) transactions between or among the Company and the
Subsidiary Loan Parties not involving any other Affiliate, (c) any Restricted
Payment permitted by Section 6.07, and (d) any investment permitted by
Section 6.04; provided that (a) any Affiliate of the Company who is an
individual may serve as a director, officer or employee of the Company and
receive reasonable compensation or indemnification in connection with his or her
services in such capacity and (b) the Company may pay commissions to Georgia
Gulf Export Corporation on sales of qualified “Export Property” (as defined in
Section 927 of the Code) in accordance with Section 925 of the Code and the
rules and regulations thereunder.

 

SECTION 6.09.  Restrictive Agreements.  The Company will not, and will not
permit any Subsidiary to, directly or indirectly, enter into, incur or permit to
exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of the Company or any Subsidiary to create,
incur or permit to exist any Lien upon any of its property or assets, (b) the
ability of any Subsidiary to pay dividends or other distributions with respect
to any shares of its capital stock or to make or repay loans or advances to the
Company or any other Subsidiary or to Guarantee Indebtedness of the Company or
any other Subsidiary or (c) the ability of the Company to repay loans or
advances to any Subsidiary or to Guarantee Indebtedness of any Subsidiary;
provided that (i) the foregoing shall not apply to restrictions and conditions
imposed by law or by any Loan Document, document under which any Indebtedness
permitted by Section 6.01(a)(ii) is issued or document evidencing any Permitted
Receivables Transaction, (ii) the foregoing shall not apply to restrictions and
conditions existing on the date hereof identified on Schedule 6.09 (but shall
apply to any extension or renewal of, or any amendment or modification expanding
the scope of, any such restriction or condition), (iii) the foregoing shall not
apply to customary restrictions and conditions contained in agreements relating
to the sale of a Subsidiary pending such sale, provided such restrictions and
conditions apply only to the Subsidiary that is to be sold and such sale is
permitted hereunder, (iv) clause (a) of the foregoing shall not apply to
restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness and (v) clause
(a) of the foregoing shall not apply to customary provisions in leases and other
contracts restricting the assignment thereof.

 

67

--------------------------------------------------------------------------------


 

SECTION 6.10.  Amendment of Material Documents.  The Company will not, and will
not permit any Subsidiary to, consent to any modification, supplement or waiver
of any of the provisions of (a) the Praxair PIK Note or (b) promissory notes or
other instruments evidencing Indebtedness permitted to exist under Section 6.01
(each document and instrument described in clauses (a)-(b) hereof, a “Material
Contract”) in any respect to the extent such modification, supplement or waiver
would impair materially the benefit to the Company or the Lenders of such
Material Contract (it being understood that any modification, supplement or
waiver of any Material Contract which adversely affects the rights of the
Lenders under the Loan Documents or could reasonably be expected to result in a
Material Adverse Change shall be deemed to impair materially the benefit of such
Material Contract to the Company or the Lenders for purposes hereof), without
the prior written consent of the Administrative Agent (with the approval of the
Required Lenders). The Company will not, and will not permit any Subsidiary to,
request or consent to any amendment, modification or waiver of any of its rights
under any document under which any subordinated Indebtedness has been issued,
the Existing Indentures or the Existing Notes without the prior written consent
of the Required Lenders.

 

SECTION 6.11.  Accounting Changes.  The Company will not change its fiscal year
from a fiscal year ending December 31.  The Company will not adopt any
non-mandatory change in GAAP or the application thereof without 30 days’ prior
notice to the Lenders, accompanied, in the case of any material change, by
evidence of concurrence in such change by the public accounting firm regularly
employed by the Company.

 

SECTION 6.12.  Sale and Leaseback.  Neither the Company nor any of its
Subsidiaries will engage in any Sale-Leaseback Transactions which, considered in
the aggregate with all Sale-Leaseback Transactions engaged in by the Company and
its Subsidiaries after the 2004 Amendment and Restatement Date and during the
term of this Agreement, involve properties having a fair market value in excess
of $10,000,000.

 

SECTION 6.13.  Bank Accounts.  Other than as set forth on Schedule 6.13, the
Company has no bank accounts or other deposit accounts. Neither the Company nor
any Subsidiary Loan Party will maintain any accounts with any bank or financial
institution having outstanding daily collected balances at any one time
exceeding $2,000,000 in the aggregate, other than (i) the Collateral Account
referred to in the Collateral Agreement, and (ii) any accounts (x) maintained
solely to collect amounts collected in connection with a Permitted Receivables
Transaction or (y) maintained solely to meet payroll disbursements with respect
to employees of the Company or the Subsidiary Loan Parties; provided that the
daily collected balances of such payroll accounts shall not, when added together
with the daily collected balances outstanding under any other accounts of the
Company and the Subsidiary Loan Parties (other than the Collateral Account
described above), exceed $4,000,000.

 

68

--------------------------------------------------------------------------------


 

SECTION 6.14.  Capital Expenditures.  For any fiscal year of the Company,
Capital Expenditures shall not exceed the sum of:

 

(i)             $40,000,000, plus

 

(ii)            for each fiscal year beginning on or after January 1, 2005, 50%
of Excess Cash Flow for the prior fiscal year, plus

 

(iii)           an amount equal to the excess of the aggregate amount of Capital
Expenditures permitted under this Section prior to January 1, 2004 over the
aggregate amount of Capital Expenditures made during such period, plus

 

(iv)           an amount equal to the excess (if any) of (A) the aggregate
amount of Capital Expenditures permitted by clauses (i) – (iii) above for all
fiscal years of the Company beginning on or after January 1, 2004 and ending
prior to such fiscal year over (B) the aggregate amount of Capital Expenditures
made in such prior fiscal years.

 

For purposes of this Section 6.14, “Capital Expenditures” shall not include
expenditures otherwise permitted under this Agreement to purchase or otherwise
acquire (in one transaction or a series of transactions) any assets of any other
Person constituting a business unit.

 

SECTION 6.15.  Leverage Ratio.  At the last day of any fiscal quarter of the
Company, the Leverage Ratio will not exceed 3.75:1.

 

SECTION 6.16.  Interest Coverage Ratio.  At the last day of any fiscal quarter
of the Company, the ratio of (a) Consolidated EBITDA to (b) Consolidated Cash
Interest Expense, in each case for the period of four consecutive fiscal
quarters ending on such date, will not be less than 3.0:1.

 

 

ARTICLE 7

EVENTS OF DEFAULT

 

If any of the following events (“Events of Default”) shall occur:

 

(a)           any Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise, and such failure shall continue unremedied
for a period of one Business Day;

 

69

--------------------------------------------------------------------------------

 


 

(b)                                 any Borrower shall fail to pay any interest
on any Loan or any fee or any other amount (other than an amount referred to in
clause (a) of this Article) payable under this Agreement or any other Loan
Document, when and as the same shall become due and payable, and such failure
shall continue unremedied for a period of three Business Days;

 

(c)                                  any representation or warranty made or
deemed made by or on behalf of the Company or any Subsidiary in or in connection
with any Loan Document or any amendment or modification thereof or waiver
thereunder, or in any report, certificate, financial statement or other document
furnished pursuant to or in connection with any Loan Document or any amendment
or modification thereof or waiver thereunder, shall prove to have been incorrect
in any material respect when made or deemed made;

 

(d)                                 any Borrower shall fail to observe or
perform any covenant, condition or agreement contained in Section 5.02(a), 5.04
(with respect to the existence of such Borrower) or 5.11 or in Article 6;

 

(e)                                  any Loan Party shall fail to observe or
perform any covenant, condition or agreement contained in any Loan Document
(other than those specified in clause (a), (b) or (d) of this Article), and such
failure shall continue unremedied for a period of 30 days after notice thereof
from the Administrative Agent to the Company (which notice will be given at the
request of any Lender);

 

(f)                                    the Company or any Subsidiary shall fail
to make any payment (whether of principal or interest and regardless of amount)
in respect of any Material Indebtedness when due or within any applicable grace
period for such payment;

 

(g)                                 any event or condition occurs that results
in any Material Indebtedness becoming due prior to its scheduled maturity or
that enables or permits (with or without the giving of notice, the lapse of time
or both) the holder or holders of any Material Indebtedness or any trustee or
agent on its or their behalf to cause any Material Indebtedness to become due,
or to require the prepayment, repurchase, redemption or defeasance thereof,
prior to its scheduled maturity; provided that this clause (g) shall not apply
to secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness;

 

(h)                                 an involuntary proceeding shall be commenced
or an involuntary petition shall be filed seeking (i) liquidation,
reorganization or other relief in respect of the Company or any Subsidiary or
its debts, or of a substantial part of its assets, under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Company or any Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue

 

70

--------------------------------------------------------------------------------


 

undismissed for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered;

 

(i)                                     the Company or any Subsidiary shall
(i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Company or any
Subsidiary or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;

 

(j)                                     the Company or any Subsidiary shall
become unable, admit in writing its inability or fail generally to pay its debts
as they become due;

 

(k)                                  one or more judgments for the payment of
money in an aggregate amount in excess of $10,000,000 shall be rendered against
the Company, any Subsidiary or any combination thereof and the same shall remain
undischarged (and provision shall not be made for such discharge) for a period
of 30 consecutive days during which execution shall not be effectively stayed,
(ii) the Company or such Subsidiary shall not, within said period of 30 days, or
such longer period during which execution of the same shall have been stayed,
appeal therefrom and cause the execution thereof to be stayed during such
appeal, or (iii) such judgment or judgments shall not be discharged (or
provisions shall not be made for such discharge) within 30 days after a decision
has been reached with respect to such appeal and the related stay has been
lifted, or (iv) any action shall be legally taken by a judgment creditor to
attach or levy upon any assets of the Company or any Subsidiary to enforce any
such judgment;

 

(l)                                     an ERISA Event shall have occurred that,
in the opinion of the Required Lenders, when taken together with all other ERISA
Events that have occurred, could reasonably be expected to result in liability
of the Company and its Subsidiaries in an aggregate amount exceeding
$10,000,000;

 

(m)                               any Lien purported to be created under any
Security Document shall cease to be, or shall be asserted by any Loan Party not
to be, a valid and perfected Lien on any Collateral, with the priority required
by the applicable Security Document, except (i) as a result of the sale or other
disposition of the applicable Collateral in a transaction permitted under the
Loan Documents, (ii) as a result of the Administrative Agent’s failure to
maintain possession of any stock certificates, promissory notes or other
instruments delivered to it under the Collateral Agreement or (iii) as a result
of the Collateral Agent’s failure to make any required filing of a continuation
statement under

 

71

--------------------------------------------------------------------------------


 

the Uniform Commercial Code or, after a request in writing from the Company, any
other required filing with respect to such Lien;

 

(n)                                 a Change in Control shall occur; or

 

(o)                                 the Guarantee of any Subsidiary Loan Party
under the Collateral Agreement shall at any time fail to constitute a valid and
binding agreement of such Subsidiary Loan Party, or any party shall so assert in
writing;

 

then, and in every such event (other than an event with respect to any Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Company, take either or
both of the following actions, at the same or different times:  (i) terminate
the Revolving Commitments, and thereupon the Revolving Commitments shall
terminate immediately, and (ii) declare the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of the Loans so declared to be due and payable, together with
accrued interest thereon and all fees and other obligations of each Borrower
accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by each Borrower; and in case of any event with respect to any
Borrower described in clause (h) or (i) of this Article, the Revolving
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of each Borrower accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by each Borrower.

 

ARTICLE 8

THE AGENT

 

Each of the Lenders and the Issuing Bank hereby irrevocably appoints the Agent
as its agent and authorizes the Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Agent by the terms of the Loan
Documents, together with such actions and powers as are reasonably incidental
thereto.

 

The bank serving as the Agent hereunder shall have the same rights and powers in
its capacity as a Lender as any other Lender and may exercise the same as though
it were not the Agent, and such bank and its Affiliates may accept deposits
from, lend money to and generally engage in any kind of business with the
Company or any Subsidiary or other Affiliate thereof as if it were not the Agent
hereunder.

 

72

--------------------------------------------------------------------------------


 

The Agent shall not have any duties or obligations except those expressly set
forth in the Loan Documents.  Without limiting the generality of the foregoing,
(a) the Agent shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing, (b) the Agent
shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated by the Loan Documents that the Agent is required to exercise in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 10.02), and (c) except as expressly set forth in the Loan Documents, the
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Company or any of its
Subsidiaries that is communicated to or obtained by the bank serving as Agent or
any of its Affiliates in any capacity.  The Agent shall not be liable for any
action taken or not taken by it with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 10.02) or in the
absence of its own gross negligence or wilful misconduct.  The Agent shall not
be deemed to have knowledge of any Default unless and until written notice
thereof is given to the Agent by the Company or a Lender (or, in the case of the
Collateral Agent, until receipt of advice from the Administrative Agent), and
the Agent shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
any Loan Document, (ii) the contents of any certificate, report or other
document delivered thereunder or in connection therewith, (iii) the performance
or observance of any of the covenants, agreements or other terms or conditions
set forth in any Loan Document, (iv) the validity, enforceability, effectiveness
or genuineness of any Loan Document or any other agreement, instrument or
document, or (v) the satisfaction of any condition set forth in Article 4 or
elsewhere in any Loan Document, other than to confirm receipt of items expressly
required to be delivered to the Agent.

 

The Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper Person.  The Agent also may rely upon any statement made
to it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon.  The Agent may consult
with legal counsel (who may be counsel for any Loan Party), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

 

The Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by the Agent.  The Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties.  The exculpatory provisions
of the preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Agent and

 

73

--------------------------------------------------------------------------------


 

any such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Agent.

 

Subject to the appointment and acceptance of a successor the Administrative
Agent as provided in this paragraph, the Administrative Agent may resign at any
time by notifying the Lenders, the Issuing Bank and the Company.  Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Company, to appoint a successor.  If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Bank, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank.  Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder.  The fees payable by the Company to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Company and such successor.  After the Administrative Agent’s
resignation hereunder, the provisions of this Article and Section 10.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Agent or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon the Agent or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement, any other Loan Document or related agreement or any document
furnished hereunder or thereunder.

 

Neither JPMorgan Chase Bank, N.A. nor Bank of America, N.A. shall have any
responsibility, obligation or liability under the Loan Documents in its capacity
as Syndication Agent or Documentation Agent, respectively.

 

74

--------------------------------------------------------------------------------


 

ARTICLE 9

REPRESENTATIONS AND WARRANTIES OF ELIGIBLE SUBSIDIARIES

 

Each Eligible Subsidiary represents and warrants to the Lenders that:

 

SECTION 9.01.  Organization; Power.  It is duly organized, validly existing and
in good standing under the laws of its jurisdiction of organization, has all
requisite power and authority to carry on its business as now conducted and,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Change, is qualified to
do business in, and is in good standing in, every jurisdiction where such
qualification is required.  All of the Equity Interests of such Eligible
Subsidiary are directly or indirectly owned by the Company.

 

SECTION 9.02.  Authorization; Enforceability; Contravention.  The Transactions
to be entered into by such Eligible Subsidiary are within its limited liability
company powers, have been duly authorized by all necessary limited liability
company action, require no action by or in respect of, or filing with, any
Governmental Authority and do not contravene, or constitute a default under, any
provision of applicable law or regulation or of its organizational documents or
of any agreement or other instrument binding upon the Company or such Eligible
Subsidiary, or result in the creation or imposition of any Lien on any asset of
the Company or any of its Subsidiaries, except Liens created under the Loan
Documents.  This Agreement has been duly executed and delivered by such Eligible
Subsidiary and constitutes, and each other Loan Document to which such Eligible
Subsidiary is to be a party, when executed and delivered by it, will constitute,
a legal, valid and binding obligation of such Eligible Subsidiary, enforceable
in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

 

ARTICLE 10

MISCELLANEOUS

 

SECTION 10.01.  Notices.  Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:

 

(a)                                  if to the Company, to it at 115 Perimeter
Center Place, Suite 460, Atlanta, Georgia 30346, Attention of Joel I. Beerman,
Vice President and General Counsel  (Telecopy No. (770) 390-9673), with a copy
to the same address, Attention of Mark Buckis, Corporate Controller (Telecopy
No. (770) 395-4572);

 

75

--------------------------------------------------------------------------------


 

(b)                                 if to any Eligible Subsidiary, to it c/o the
Company at 115 Perimeter Center Place, Suite 460, Atlanta, Georgia 30346,
Attention of Joel I. Beerman, Vice President and General Counsel  (Telecopy
No. (770) 390-9673), with a copy to the same address, Attention of Mark Buckis,
Corporate Controller (Telecopy No. (770) 395-4572);

 

(c)                                  if to the Administrative Agent, to JPMorgan
Chase Bank, N.A., Loan and Agency Services Group, 1111 Fannin Street, 10th
Floor, Houston, Texas 77002, Attention of Jaime Garcia (Telecopy No. (713)
427-6307), with a copy to JPMorgan Chase Bank, N.A., 4th Floor, 270 Park Avenue,
New York, New York 10017, Attention of Peter Dedousis (Telecopy No. (212)
270-5100);

 

(d)                                 if to the Issuing Bank, to JPMorgan Chase
Bank, N.A., Treasury & Securities Services, SBY Production Tampa, 10420 Highland
Mn Drive - BL 2, Floor 4, Tampa, Florida 33610, Attention of James Alonzo
(Telecopy No. (813) 432-5161), and

 

(e)                                  if to any Lender, to it at its address (or
telecopy number) set forth in its Administrative Questionnaire.

 

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto.  All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.

 

SECTION 10.02.  Waivers; Amendments.  (a) No failure or delay by the
Administrative Agent, the Issuing Bank or any Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the Administrative Agent, the
Issuing Bank and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have.  No waiver of any provision of any Loan Document or consent to
any departure by any Loan Party therefrom shall in any event be effective unless
the same shall be permitted by paragraph (b) of this Section, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given.  Without limiting the generality of the foregoing, the
making of a Loan or issuance of a Letter of Credit shall not be construed as a
waiver of any Default, regardless of whether the Administrative Agent, any
Lender or the Issuing Bank may have had notice or knowledge of such Default at
the time.

 

                                               
(b)                                 Except as provided in clause (c) below,
neither this Agreement nor any other Loan Document nor any provision hereof or
thereof may be waived, amended or modified except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Company and the Required Lenders or, in the case of any

 

76

--------------------------------------------------------------------------------


 

other Loan Document, pursuant to an agreement or agreements in writing entered
into by the Administrative Agent and the Loan Party or Loan Parties that are
parties thereto, in each case with the consent of the Required Lenders; provided
that no such agreement shall (i) increase the Revolving Commitment of any Lender
without the written consent of such Lender, (ii) reduce the principal amount of
any Loan or LC Disbursement or reduce the rate of interest thereon, or reduce
any fees payable hereunder, without the written consent of each Lender affected
thereby, (iii) postpone the maturity of any Loan, or the required date of
reimbursement of any LC Disbursement, or any date for the payment of any
interest or fees payable hereunder, or reduce the amount of, waive or excuse any
such payment, or postpone the scheduled date of expiration of any Revolving
Commitment, without the written consent of each Lender affected thereby, (iv)
change Section 2.17(b) or (c) in a manner that would alter the pro rata sharing
of payments required thereby, without the written consent of each Lender, (v)
change any of the provisions of this Section or the percentage set forth in the
definition of “Required Lenders” or any other provision of any Loan Document
specifying the number or percentage of Lenders required to waive, amend or
modify any rights thereunder or make any determination or grant any consent
thereunder, without the written consent of each Lender; provided that the
definition of “Required Lenders” may be amended with the consent of the Required
Lenders to include term loans (in addition to Revolving Exposures and unused
Revolving Commitments) therein in connection with an amendment of this Agreement
that adds one or more term loan tranches, (vi) release the Company or any
Subsidiary Loan Party from its Guarantee under the Collateral Agreement (except
as expressly provided in the Collateral Agreement), or limit its liability in
respect of such Guarantee, without the written consent of each Lender, (vii)
except as expressly provided in clause (c) below or in the Security Documents,
release all or substantially all of the Collateral from the Liens of the
Security Documents, without the written consent of each Lender affected thereby,
or (viii) amend the definition of “Interest Period” such that an Interest Period
applicable to any Borrowing could exceed six months (before giving effect to the
provisions set forth in the proviso to the definition of “Interest Period”)
without the agreement of each Lender participating in such Borrowing; provided
further that no such agreement shall, unless signed by an Eligible Subsidiary,
(i) subject such Eligible Subsidiary to any additional obligation, (ii) increase
the principal of or rate of interest on any outstanding Loan made to such
Eligible Subsidiary, (iii) accelerate the stated maturity of any outstanding
Loan to such Eligible Subsidiary or (iv) change any provisions of this Section;
provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent or the Issuing Bank without the
prior written consent of the Administrative Agent or the Issuing Bank, as the
case may be.  Notwithstanding the foregoing provisions relating to amendments
requiring Lender consent (but subject to the second proviso in this paragraph
(b) relating to Eligible Subsidiaries), any provision of this Agreement may be
amended by an agreement in writing entered into by the Company, the Required
Lenders and the Administrative Agent (and, (x) if its rights or obligations are
affected thereby, the Issuing Bank and (y) if required pursuant to the second
proviso of this paragraph, the Eligible Subsidiaries) if (i) by the terms of
such

 

77

--------------------------------------------------------------------------------


 

agreement the Revolving Commitment of each Lender not consenting to the
amendment provided for therein shall terminate upon the effectiveness of such
amendment and (ii) at the time such amendment becomes effective, each Lender not
consenting thereto receives payment in full of the principal of and interest
accrued on each Loan made by it and all other amounts owing to it or accrued for
its account under this Agreement and the other Loan Documents.

 

(c)               Notwithstanding anything to the contrary in any Loan Document:

 

(i)                                     the Security Documents may be amended
without the consent of any Lender to that extent deemed advisable by the
Collateral Agent in its sole discretion to secure, as permitted under
Section 6.02(i), Indebtedness permitted under Section 6.01(a)(ii) (which
amendments may include, without limitation, provisions analogous to those
already set forth in the Security Documents for “Additional Bonds Secured
Obligations”); and

 

(ii)                                  all or any portion of the Collateral will
be released without the consent of any Lender, upon the written request of the
Company, at any time when the Company’s long-term senior unsecured Indebtedness
is rated at or above BBB- by S&P and Baa3 by Moody’s and the “Additional Bonds
Secured Obligations” (as defined in the Security Documents) have been paid in
full, and so long (but only so long) as such Indebtedness is so rated the
provisions relating to Collateral in this Agreement shall not apply.

 

SECTION 10.03.  Expenses; Indemnity; Damage Waiver.  (a) The Company shall pay
(i) all reasonable out-of-pocket expenses incurred by the Agent and its
Affiliates, including the reasonable fees, charges and disbursements of counsel
for the Agent, in connection with the syndication of the credit facilities
provided for herein, the preparation, negotiation, execution, delivery and
administration of the Loan Documents or any amendments, modifications or waivers
of the provisions thereof (whether or not the transactions contemplated hereby
or thereby shall be consummated), (ii) all reasonable out-of-pocket expenses
incurred by the Issuing Bank in connection with the issuance, amendment, renewal
or extension of any Letter of Credit or any demand for payment thereunder, (iii)
all fees (if any) payable by the Agent to third parties in connection with
satisfaction of the conditions set forth in Article 4 hereof and (iv) all
out-of-pocket expenses incurred by the Agent, the Issuing Bank or any Lender,
including the fees, charges and disbursements of any counsel for the
Administrative Agent, the Issuing Bank or any Lender, in connection with the
enforcement or protection of its rights in connection with the Loan Documents,
including its rights under this Section, or in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.

 

78

--------------------------------------------------------------------------------


 

(b)                                 The Company shall indemnify the Agent, the
Issuing Bank and each Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the fees, charges and disbursements of any counsel
for any Indemnitee, incurred by or asserted against any Indemnitee arising out
of, in connection with, or as a result of (i) the execution or delivery of any
Loan Document or any other agreement or instrument contemplated hereby, the
performance by the parties to the Loan Documents of their respective obligations
thereunder or the consummation of the Transactions or any other transactions
contemplated hereby, (ii) any Loan or Letter of Credit or the use of the
proceeds therefrom (including any refusal by the Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or release of Hazardous Materials
on or from any Mortgaged Property or any other property owned or operated by the
Company or any of its Subsidiaries, or any Environmental Liability related in
any way to the Company or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or wilful misconduct of such Indemnitee.

 

(c)                                  To the extent that the Company fails to pay
any amount required to be paid by it to the Agent or the Issuing Bank under
paragraph (a) or (b) of this Section, each Lender severally agrees to pay to the
Agent or the Issuing Bank, as the case may be, such Lender’s pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Agent in its capacity as
Administrative Agent or Collateral Agent, or against the Issuing Bank in its
capacity as such.  For purposes hereof, a Lender’s “pro rata share” shall be
determined based upon its share of the sum of the total Revolving Exposures and
unused Revolving Commitments at the time.

 

(d)                                 To the extent permitted by applicable law,
no Borrower shall assert, and each Borrower hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof.

 

79

--------------------------------------------------------------------------------


 

(e)                                  All amounts due under this Section shall be
payable not later than five days after written demand therefor.

 

SECTION 10.04.  Successors and Assigns.  (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that no Borrower may
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or
transfer by any Borrower without such consent shall be null and void).  Nothing
in this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit) and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the Issuing Bank and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

 

(b)                                 Any Lender may assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Revolving Commitment and the Loans at the
time owing to it); provided that (i) except in the case of an assignment to a
Lender, an Affiliate of a Lender or a Related Fund of a Lender, the
Administrative Agent, the Company and the Issuing Bank must give their prior
written consent to such assignment (which consent shall not be unreasonably
withheld or delayed), (ii) except in the case of an assignment to a Lender, an
Affiliate of a Lender or a Related Fund of a Lender or an assignment of the
entire remaining amount of the assigning Lender’s Revolving Commitment or Loans,
the amount of the Revolving Commitment or Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Acceptance
with respect to such assignment is delivered to the Administrative Agent) shall
not be less than $5,000,000 unless each of the Company and the Administrative
Agent otherwise consent, (iii) each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement (iv) the parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Acceptance,
together with a processing and recordation fee of $3,500; provided that only one
such fee shall be due in respect of a simultaneous assignment to more than one
Related Fund, and (v) the assignee, if it shall not be a Lender, shall deliver
to the Administrative Agent an Administrative Questionnaire; and provided
further that (x) any consent of the Company otherwise required under clause (i)
of this paragraph shall not be required if an Event of Default has occurred and
is continuing and (y) any consent of the Company otherwise required under clause
(ii) of this paragraph shall not be required if an Event of Default under clause
(h) or (i) of Article 7 has occurred and is continuing.  Subject to acceptance
and recording thereof pursuant to paragraph (d) of this Section, from and after
the effective date specified in each Assignment and Acceptance the assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Acceptance, have the rights and obligations of a Lender
under this

 

80

--------------------------------------------------------------------------------


 

Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.14, 2.15, 2.16 and 10.03).  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (e) of this Section.

 

(c)                                  The Administrative Agent, acting for this
purpose as an agent of the Borrowers, shall maintain at one of its offices in
The City of New York a copy of each Assignment and Acceptance delivered to it
and a register for the recordation of the names and addresses of the Lenders,
and the Revolving Commitment of, and principal amount of the Loans and LC
Disbursements owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”).  The entries in the Register shall be conclusive, and the
Borrowers, the Administrative Agent, the Issuing Bank and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary.  The Register shall be available for inspection by the
Borrowers, the Issuing Bank and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

 

(d)                                 Upon its receipt of a duly completed
Assignment and Acceptance executed by an assigning Lender and an assignee, the
assignee’s completed Administrative Questionnaire (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) of this Section and any written consent to such assignment
required by paragraph (b) of this Section, the Administrative Agent shall accept
such Assignment and Acceptance and record the information contained therein in
the Register.  No assignment shall be effective for purposes of this Agreement
unless it has been recorded in the Register as provided in this paragraph.

 

(e)                                  Any Lender may, without the consent any of
the Borrowers, the Administrative Agent or the Issuing Bank, sell participations
to one or more banks or other entities (a “Participant”) in all or a portion of
such Lender’s rights and obligations under this Agreement (including all or a
portion of its Revolving Commitment and the Loans owing to it); provided that
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrowers, the Administrative
Agent, the Issuing Bank and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce the Loan Documents and to approve any amendment,
modification or waiver

 

81

--------------------------------------------------------------------------------


 

of any provision of the Loan Documents; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in the
first proviso to Section 10.02(b) that affects such Participant.  Subject to
paragraph (f) of this Section, each Borrower agrees that each Participant shall
be entitled to the benefits of Sections 2.14, 2.15 and 2.16 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section.  To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 10.08 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.17(c) as
though it were a Lender.

 

(f)                                    A Participant shall not be entitled to
receive any greater payment under Section 2.14 or 2.16 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Company’s prior written consent.  A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 2.16 unless the Company is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrowers, to comply with Section 2.16(e) as though it were a Lender.

 

(g)                                 Any Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank, and any Lender that is a fund that
invests in bank loans may, without the consent of the Administrative Agent or
the Company, pledge all or a portion of its rights under this Agreement and any
notes issues pursuant hereto to its trustee in support of its obligations to its
trustee or its noteholders; provided that any foreclosure or exercise of
remedies by such trustee shall be subject in all respects to the provisions of
this Section regarding assignments. This Section shall not apply to any such
pledge or assignment of a security interest; provided that no such pledge or
assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

SECTION 10.05.  Survival.  All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this

 

82

--------------------------------------------------------------------------------


 

Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Revolving Commitments have not expired or terminated.  The
provisions of Sections 2.14, 2.15, 2.16 and 10.03 and Article 8 shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Letters of Credit and the Revolving Commitments or the
termination of this Agreement or any provision hereof.

 

SECTION 10.06.  Counterparts; Integration.  This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement, the other Loan Documents
and any separate letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  On and
after the 2004 Amendment and Restatement Date, this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.  Delivery of an executed counterpart of a signature page
of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

SECTION 10.07.  Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

SECTION 10.08.  Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of any Borrower
against any of and all the obligations of such Borrower now or hereafter
existing under this Agreement held by such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement and although
such obligations may be unmatured.  The rights of each Lender under this
Section are in addition to other rights and remedies (including other rights of
setoff) which such Lender may have.

 

SECTION 10.09.  Governing Law; Jurisdiction; Consent to Service of Process.  (a)
This Agreement shall be construed in accordance with and governed by the law of
the State of New York.

 

83

--------------------------------------------------------------------------------


 

(b)                                 Each Borrower hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to any Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court.  Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Agreement or any other Loan Document shall
affect any right that the Administrative Agent, the Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Loan Document against any Borrower or its properties in the courts
of any jurisdiction.

 

(c)                                  Each Borrower hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
any other Loan Document in any court referred to in paragraph (b) of this
Section.  Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.

 

(d)                                 Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in
Section 10.01.  Nothing in this Agreement or any other Loan Document will affect
the right of any party to this Agreement to serve process in any other manner
permitted by law.

 

SECTION 10.10.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

84

--------------------------------------------------------------------------------


 

SECTION 10.11.  Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

SECTION 10.12.  Confidentiality.  Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by (i) any regulatory authority, (ii) the National Association
of Insurance Commissioners or similar organization or (iii) any nationally
recognized agency that requires access to information about a Lender’s
investment portfolio in connection with ratings issued with respect to such
Lender, (c) to the extent required by applicable laws or regulations or by any
subpoena or similar legal process, (d) to any other party to this Agreement, (e)
in connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, (i) to
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or (ii) to any direct
or indirect contractual counterparty to swap agreements or such contractual
counterparty’s professional advisor, (g) with the consent of the Company or
(h) to the extent such Information (i) becomes publicly available other than as
a result of a breach of this Section or (ii) becomes available to the
Administrative Agent, the Issuing Bank or any Lender on a nonconfidential basis
from a source other than the Company.  For the purposes of this Section,
“Information” means all information received from the Company relating to the
Company or its business, other than any such information that is available to
the Administrative Agent, the Issuing Bank or any Lender on a nonconfidential
basis prior to disclosure by the Company; provided that, in the case of
information received from the Company after the date hereof, such information is
clearly identified at the time of delivery as confidential.  Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

SECTION 10.13.  Interest Rate Limitation.  Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest

 

85

--------------------------------------------------------------------------------


 

payable in respect of such Loan hereunder, together with all Charges payable in
respect thereof, shall be limited to the Maximum Rate and, to the extent lawful,
the interest and Charges that would have been payable in respect of such Loan
but were not payable as a result of the operation of this Section shall be
cumulated and the interest and Charges payable to such Lender in respect of
other Loans or periods shall be increased (but not above the Maximum Rate
therefor) until such cumulated amount, together with interest thereon at the
Federal Funds Effective Rate to the date of repayment, shall have been received
by such Lender.

 

SECTION 10.14.  USA PATRIOT Act.  Each Lender hereby notifies the Company and
the Eligible Subsidiaries that pursuant to the requirements of the USA Patriot
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“Act”), it is required to obtain, verify and record information that identifies
the Borrowers, which information includes the name and address of the Borrowers
and other information that will allow such Lender to identify the Borrowers in
accordance with the Act.

 

86

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

GEORGIA GULF CORPORATION

 

 

 

By:

 /s/ JOEL I. BEERMAN

 

 

 

Name:

JOEL I. BEERMAN

 

 

Title:

VICE PRESIDENT

 

 

 

GEORGIA GULF CHEMICALS &
VINYLS, LLC

 

 

 

By:

 /s/ JOEL I. BEERMAN

 

 

 

Name:

JOEL I. BEERMAN

 

 

Title:

VICE PRESIDENT

 

 

 

GEORGIA GULF LAKE CHARLES,
LLC

 

 

 

By:

 /s/ JOEL I. BEERMAN

 

 

 

Name:

JOEL I. BEERMAN

 

 

Title:

VICE PRESIDENT

 

 

 

JPMORGAN CHASE BANK, N.A.
(formerly known as JPMORGAN
CHASE BANK and as THE CHASE
MANHATTAN BANK), as
Administrative Agent, Syndication
Agent and Collateral Agent

 

 

 

 

 

By:

/s/ PETER A. DEDOUSIS

 

 

 

Name:

PETER A. DEDOUSIS

 

 

Title:

MANAGING DIRECTOR

 

--------------------------------------------------------------------------------


 

LENDERS

 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

By:

 /s/ PETER A. DEDOUSIS

 

 

 

Name:

PETER A. DEDOUSIS

 

 

Title:

MANAGING DIRECTOR

 

 

 

BANK OF AMERICA, N.A.

 

 

 

By:

 /s/ COLLEEN M. BRISCOE

 

 

 

Name:

COLLEEN M. BRISCOE

 

 

Title:

VICE PRESIDENT

 

 

 

BANK OF TOKYO-MITSUBISHI
TRUST COMPANY

 

 

 

By:

 /s/ R. TOYOSHIMA

 

 

 

Name:

R. TOYOSHIMA

 

 

Title:

AUTHORIZED SIGNATORY

 

 

 

 

 

LASALLE BANK NATIONAL
ASSOCIATION

 

 

 

By:

 /s/ ERIC HARVEY

 

 

 

Name:

ERIC HARVEY

 

 

Title:

AVP

 

 

 

--------------------------------------------------------------------------------


 

 

MIZUHO CORPORATE BANK,
LTD.

 

 

 

By:

 /s/ RAYMOND VENTURA

 

 

 

Name:  RAYMOND VENTURA

 

 

Title:    SENIOR VICE PRESIDENT

 

 

 

SUNTRUST BANK

 

 

 

By:

 /s/ KELLY GUNTER

 

 

 

Name:  KELLY GUNTER

 

 

Title:    VICE PRESIDENT

 

 

 

 

 

WACHOVIA BANK, NATIONAL
ASSOCIATION

 

 

 

By:

 /s/ BARBARA VAN MEERTAN

 

 

 

Name:  BARBARA VAN MEERTAN

 

 

Title:    DIRECTOR

 

 

 

 

 

PNC BANK, NATIONAL
ASSOCIATION

 

 

 

By:

 /s/ JAMES A. FINK

 

 

 

Name:  JAMES A. FINK

 

 

Title:    MANAGING DIRECTOR

 

 

 

RBC CENTURA BANK

 

 

 

By:

 /s/ WILLIAM B. NIXON

 

 

 

Name:  WILLIAM B. NIXON

 

 

Title:    MANAGING DIRECTOR

 

--------------------------------------------------------------------------------


 

 

UFJ BANK LIMITED

 

 

 

By:

 /s/ GARY WEISS

 

 

 

Name:

GARY WEISS

 

 

Title:

VICE PRESIDENT

 

 

 

--------------------------------------------------------------------------------


 

Schedule 1.01

Existing Letters of Credit

 

Number

 

Beneficiary

 

Amount

 

Current Expiration Date

 

P-298425

 

Texas Commission on Environmental Quality

 

$

139,438

 

March 2, 2005

 

 

 

 

 

 

 

 

 

 

P-299488

 

Secretary Louisiana Department of Environmental Quality

 

$

1,851,987

 

March 31, 2005

 

 

 

 

 

 

 

 

 

 

P-299491

 

Secretary Louisiana Department of Environmental Quality

 

$

2,717,582

 

March 31, 2005

 

 

 

 

 

 

 

 

 

 

P-299486

 

Secretary Louisiana Department of Environmental Quality

 

$

665,048

 

March 31, 2005

 

 

--------------------------------------------------------------------------------


 

Schedule 2.01

Commitment Schedule

 

 

 

Revolving
Commitments

 

JPMorgan Chase Bank, N.A.

 

$

20,000,000.00

 

Bank of America, N.A.

 

$

20,000,000.00

 

Bank of Tokyo-Mitsubishi Trust Company

 

$

17,000,000.00

 

LaSalle Bank, N.A.

 

$

17,000,000.00

 

Mizuho Corporate Bank, Ltd.

 

$

17,000,000.00

 

SunTrust Bank

 

$

17,000,000.00

 

Wachovia Bank, National Association

 

$

17,000,000.00

 

PNC Bank, National Association

 

$

15,000,000.00

 

RBC Centura Bank

 

$

15,000,000.00

 

UFJ Bank Limited

 

$

15,000,000.00

 

 

 

 

 

TOTAL

 

$

170,000,000.00

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.05

Real Property

 

I.

Owned Real Estate

 

 

 

1.

20043 Highway 51
Gallman, MS 39083

 

 

 

 

2.

3503 Pasadena Freeway
Pasadena, TX 77501

 

 

 

 

3.

26100 Highway 405
Plaquemine, LA 70764

 

 

 

 

4.

56505 A Evergreen Road
Plaquemine, LA 70764

 

 

 

 

5.

Highway 21
Tiptonville, TN 38079

 

 

 

 

6.

715 Highway 25-South
Aberdeen, MS 39730

 

 

 

 

7.

210 Industrial Drive North
Madison, MS 39110

 

 

 

 

8.

1600 VCM Plant Road
Westlake, LA 70669

 

 

 

 

9.

10068 Summit Drive
Prairie, MS 39756

 

 

 

 

10.

5200 Southeast 59th
Oklahoma City, OK 73135

 

--------------------------------------------------------------------------------


 

II.

Leased Real Property

 

 

 

 

 

1.

11211 Industriplex Boulevard
Suite 200
Baton Rouge, LA 70809-4111

 

 

 

 

2.

2900 North Loop West
Suite 1200
Houston, TX 77092

 

 

 

 

3.

115 Perimeter Center Place
Suite 460
Atlanta, GA 30346

 

--------------------------------------------------------------------------------


SCHEDULE 3.06

Disclosed Matters

 

 

None

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.12

Subsidiaries

 

 

Subsidiary Name

 

Ownership interest
of Company

 

 

 

 

 

Georgia Gulf Chemicals & Vinyls, LLC*

 

100

%

 

 

 

 

Georgia Gulf Lake Charles, LLC*

 

100

%

 

 

 

 

Georgia Gulf Europe, ApS

 

100

%

 

 

 

 

GGRC Corp.

 

100

%

 

 

 

 

GG Terminal Management Corporation*

 

100

%

 

 

 

 

Great River Oil & Gas Corporation*

 

100

%

 

 

--------------------------------------------------------------------------------

* Subsidiary Loan Party

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.01

Existing Indebtedness

 

 

None

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.02

Existing Liens

 

 

Judgment lien Filed in Mortgage Book 309, Entry 136, Iberville Parish,
Louisiana, October 29, 1997:

 

Ricky McSwain, et al. v. Duff-Norton Company and Georgia Gulf Corporation, No.
40599, Division: C, 18th Judicial Court, Parish of Iberville, State of
Louisiana, October 20, 1997

 

The obligations which were secured by the aforementioned judgment lien have been
satisfied in full, although notice of the lien remains of record in the official
records of the Iberville Parish, Louisiana, real property records.  The Company
is in the process of clearing notice of the lien from the official records.

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.04

Existing Investments

 

 

None

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.09

Restrictive Agreements and Conditions

 

 

None

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.13

Bank Accounts or Other Deposit Accounts

 

 

Georgia Gulf Corporation

 

Master account

JPMorgan Chase Bank

New York, NY

ABA No.: 021-000-021

Account Number:  910-2624-310

 

Euro account

JPMorgan Chase Bank

London, United Kingdom

Account Number:  22174602

 

Lockbox

Wachovia Bank of Georgia

Atlanta, GA

ABA No.:  061-000-227

Account Number:  2000183406671

 

Disbursements

JPMorgan Chase Bank

Wilmington, DE

1.           Account Number:  6301-464099-509

2.           Account Number:  6301-464115-509

 

 

GGRC Corp.

 

Lockbox

Wachovia Bank

Atlanta, GA

ABA No.:  061-000-227

Account Number:  2000143117968

 

Disbursement

PNC Bank

Wilmington, DE

Account Number:  58-0546-5786

 

--------------------------------------------------------------------------------


 

Georgia Gulf Europe ApS

 

JPMorgan Chase Bank

London, United Kingdom

Account Number:  22174601

 

Georgia Gulf Lake Charles LLC

 

JPMorgan Chase Bank

Wilmington, DE

Account Number:  6301-506089-509

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

 

ASSIGNMENT AND ACCEPTANCE

 

AGREEMENT dated as of                ,         among [NAME OF ASSIGNOR] (the
“Assignor”) and [NAME OF ASSIGNEE] (the “Assignee”).

 

WHEREAS, this Assignment and Acceptance (the “Agreement”) relates to the Credit
Agreement dated as of November 12, 1999 among Georgia Gulf Corporation (the
“Company”), the Eligible Subsidiaries referred to therein (together with the
Company, the “Borrowers”), the Assignor and the other Lenders party thereto and
JPMorgan Chase Bank, N.A. (formerly known as JPMorgan Chase Bank and The Chase
Manhattan Bank), as Administrative Agent (the “Administrative Agent”),
Syndication Agent and Collateral Agent (as amended and restated as of
November 23, 2004 and further amended from time to time, the “Credit
Agreement”);

 

[WHEREAS, as provided under the Credit Agreement, the Assignor has a Revolving
Commitment to make Loans to the Borrowers and participate in Letters of Credit
in an aggregate principal amount at any time outstanding not to exceed
$               ;]

 

[WHEREAS, Loans made to the Borrowers by the Assignor under the Credit Agreement
in the aggregate principal amount of $                are outstanding at the
date hereof;]

 

[WHEREAS, Letters of Credit with a total amount available for drawing thereunder
of $                are outstanding at the date hereof; and]

 

WHEREAS, the Assignor proposes to assign to the Assignee all of the rights of
the Assignor under the Credit Agreement in respect of a portion of its Revolving
Commitment thereunder in an amount equal to $                (the “Revolver
Assigned Amount”), together with a corresponding portion of each of its
outstanding Loans and its LC Exposure, and the Assignee proposes to accept such
assignment and assume the corresponding obligations of the Assignor under the
Credit Agreement;

 

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereto agree as follows:

 

SECTION 1.  Definitions.  All capitalized terms not otherwise defined herein
have the respective meanings set forth in the Credit Agreement.

 

SECTION 2.  Assignment.  The Assignor hereby assigns and sells to the Assignee
all of the rights of the Assignor under the Credit Agreement to the extent of
the Revolver Assigned Amount and a corresponding portion of each of its
outstanding Loans and its LC

 

A-1

--------------------------------------------------------------------------------


 

Exposure, and the Assignee hereby accepts such assignment from the Assignor and
assumes all of the obligations of the Assignor under the Credit Agreement to the
extent of the Revolver Assigned Amount and the corresponding portion of each of
its Loans and its LC Exposure.  Upon the execution and delivery hereof by the
Assignor and the Assignee [and by the Company, the Administrative Agent and the
Issuing Bank](1) and the payment of the amounts specified in Section 3 required
to be paid on the date hereof (i) the Assignee shall, as of the date hereof,
succeed to the rights and be obligated to perform the obligations of a Lender
under the Credit Agreement with a Revolving Commitment in an amount equal to the
Revolver Assigned Amount and acquire the rights of the Assignor with respect to
a corresponding portion of each of its outstanding Loans and (ii) the Revolving
Commitment of the Assignor shall, as of the date hereof, be reduced by the
Revolver Assigned Amount, and the Assignor shall be released from its
obligations under the Credit Agreement to the extent such obligations have been
assumed by the Assignee.  The assignment provided for herein shall be without
recourse to the Assignor.

 

SECTION 3.  Payments.  As consideration for the assignment and sale contemplated
in Section 2 hereof, the Assignee shall pay to the Assignor on the date hereof
in Federal funds the amount heretofore agreed between them.(2)  Commitment fees
and letter of credit participation fees accrued before the date hereof are for
the account of the Assignor and such fees accruing on and after the date hereof
with respect to the Assigned Amount are for the account of the Assignee.  Each
of the Assignor and the Assignee agrees that if it receives any amount under the
Credit Agreement which is for the account of the other party hereto, it shall
receive the same for the account of such other party to the extent of such other
party’s interest therein and promptly pay the same to such other party.

 

[SECTION 4.  Consent of the Company, the Administrative Agent and the Issuing
Bank.  This Agreement is conditioned upon the consent of the Company, the
Administrative Agent and the Issuing Bank pursuant to Section 9.04(b) of the
Credit Agreement.]1

 

SECTION 5.  Non-Reliance on Assignor.  The Assignor makes no representation or
warranty in connection with, and shall have no responsibility with respect to,
the solvency, financial condition or statements of any Loan Party, or the
validity and enforceability of any Loan Party’s obligations under the Loan
Documents or any note issued thereunder.  The Assignee acknowledges that it has,
independently and without reliance on the Assignor, and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement and will continue to be responsible for

 

--------------------------------------------------------------------------------

(1)                                  Delete if consent is not required.

 

(2)                                  Amount should combine principal together
with accrued interest and breakage compensation, if any, to be paid by the
Assignee, net of any portion of any upfront fee to be paid by the Assignor to
the Assignee.  It may be preferable in an appropriate case to specify these
amounts generically or by formula rather than as a fixed sum.

 

A-2

--------------------------------------------------------------------------------


 

making its own independent appraisal of the business, affairs and financial
condition of the Loan Parties.

 

SECTION 6.  Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

 

SECTION 7.  Counterparts.  This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

 

A-3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date first above
written.

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

[The undersigned consent to the foregoing assignment.

 

 

[GEORGIA GULF CORPORATION

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:]

 

 

 

[JPMORGAN CHASE BANK, N.A., as
Administrative Agent and Issuing Bank

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:]

 

 

 

A-4

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF OPINION OF JONES DAY

 

 

November 23, 2004

 

To the Lenders and the Agent

Referred to Below

c/o JPMorgan Chase Bank, N.A.

(formerly known as JPMorgan Chase Bank

and The Chase Manhattan Bank),

as Administrative Agent, Syndication

Agent, and Collateral Agent

270 Park Avenue

New York, New York 10017

 

 

Re:                               That certain Amended and Restated Credit
Agreement dated as of November 23, 2004 (the “Credit Agreement”), by and among
Georgia Gulf Corporation, a Delaware corporation (the “Company”), the Eligible
Subsidiaries referred to below, the Lenders party thereto, and JPMorgan Chase
Bank, N.A. (formerly known as The Chase Manhattan Bank and JPMorgan Chase Bank),
as Administrative Agent, Syndication Agent, and Collateral Agent (in such
capacities, as the case may be, the “Agent”), which Credit Agreement amends and
restates that certain Credit Agreement dated as of November 12, 1999, by and
among the Company, the Eligible Subsidiaries (and North America Plastics, LLC,
which was merged into Vinyls (as defined below) prior to the date hereof), the
Lenders party thereto, and the Agent, as amended up to but not including the
date hereof

 

Ladies/Gentlemen:

 

We have acted as counsel for the Company, Georgia Gulf Chemicals & Vinyls, LLC,
a Delaware limited liability company (“Vinyls”), and Georgia Gulf Lake Charles,
LLC, a Delaware limited liability company (“GG Lake Charles”; Vinyls and GG Lake
Charles, together, the “Eligible Subsidiaries” and each, an “Eligible
Subsidiary”), in connection with the Credit Agreement.  The Company and the
Eligible Subsidiaries are

 

B-1

--------------------------------------------------------------------------------


 

each referred to herein as a “Borrower” and, collectively, as the “Borrowers.” 
This opinion is delivered to you pursuant to Section 4.01(b) of the Credit
Agreement.  Capitalized terms used herein and not otherwise defined herein have
the meanings assigned to such terms in the Credit Agreement.  With your
permission, all assumptions and statements of reliance herein have been made
without any independent investigation or verification on our part except to the
extent otherwise expressly stated, and we express no opinion with respect to the
subject matter or accuracy of the assumptions or items upon which we have
relied.

 

In connection with the opinions expressed herein, we have examined such
documents, records, and matters of law as we have deemed necessary for the
purposes of this opinion.  We have examined, among other documents, the
following:

 

(a)                                                                An executed
copy of the Credit Agreement;

 

(b)                                                               An executed
copy of that certain Guarantee and Collateral Agreement dated as of November 12,
1999, by and among the Company, the “Subsidiary Guarantors” party thereto, , and
JPMorgan Chase Bank, N.A. (formerly known as JPMorgan Chase Bank and The Chase
Manhattan Bank); and

 

(c)                                                                The Officer’s
Certificate of each Borrower delivered to us in connection with this opinion,
copies of which are attached hereto as Annex A (as to each such Borrower, the
“Officer’s Certificate” and, collectively, the “Officer’s Certificates”).

 

In all such examinations, we have assumed the legal capacity of all natural
persons executing documents, the genuineness of all signatures, the authenticity
of original and certified documents and the conformity to original or certified
copies of all copies submitted to us as conformed or reproduction copies.  As to
all questions of fact relevant to the opinions expressed herein, we have relied
upon, and assume the accuracy of, representations and warranties contained in
the Credit Agreement and certificates and oral or written statements and other
information of or from representatives of the Borrowers and others and assume
compliance on the part of all parties to the Credit Agreement with their
covenants and agreements contained therein.  As to the factual matters and legal
conclusions set forth or expressed in the first three sentences of paragraph (a)
below, we have relied solely upon certificates of public officials.  With
respect to the opinions expressed in clauses (ii) and (iv)(A) of paragraph (b)
below, our opinions are limited (x) to our actual knowledge, if any, of each
Borrower’s specially regulated business activities and properties based solely
upon the Officer’s Certificates and without any independent investigation or
verification on our part and (y) to our review of only those laws and
regulations that, in our experience, are normally applicable to transactions of
the type contemplated by the Credit Agreement.

 

B-2

--------------------------------------------------------------------------------


 

To the extent it may be relevant to the opinions expressed herein, we have
assumed that the parties to the Credit Agreement other than the Borrowers have
the power to enter into and perform their obligations thereunder and to
consummate the transactions contemplated thereby and that the Credit Agreement
has been duly authorized, executed and delivered by, and the Credit Agreement
constitutes the legal, valid and binding obligation of, such parties.

 

Based upon the foregoing, and subject to the limitations, qualifications and
assumptions set forth herein, we are of the opinion that:

 

(a)                            The Company is a corporation duly incorporated
and existing in good standing under the laws of the State of Delaware.  Each
Eligible Subsidiary is a limited liability company duly formed and existing in
good standing under the laws of the State of Delaware.  Each of the Borrowers is
authorized or qualified to do business and in good standing as a foreign
corporation in each jurisdiction listed below the name of such Borrower on Annex
B hereto.  The Company has the corporate power and authority to conduct its
business as now being conducted by it and to enter into and perform its
obligations under the Credit Agreement.  Each Eligible Subsidiary has the
limited liability company power and authority to conduct its business as now
being conducted by it and to enter into and perform its obligations under the
Credit Agreement.

 

(b)                           The execution and delivery by each Borrower of the
Credit Agreement, and the performance by each Borrower of its obligations
thereunder and under the Credit Agreement, (i) have been authorized by all
necessary corporate or limited company action by such Borrower, as the case may
be, and (ii) do not require under present law any filing or registration by such
Borrower with, or approval or consent to such Borrower of, any governmental
agency or authority of the States of New York or Georgia, or the State of
Delaware pursuant to any provision of the Delaware General Corporation Law
(“DGCL”) or the Delaware Limited Liability Company Act (“DLLCA”), or of the
United States of America, that has not been made or obtained, except those
required in the ordinary course of business in connection with the performance
by such Borrower of its obligations under certain covenants contained in the
Credit Agreement, (iii) do not contravene any provision of the Certificate of
Incorporation and By-laws or the Certificate of Formation and Operating
Agreement or Limited Liability Company Agreement, as applicable, of such
Borrower, (iv) do not violate (A) any present law, or present regulation of any
governmental agency or authority, of the States of New York or Georgia or the
United States of America applicable to such Borrower or its property, (B) the
DGLC or the DLLCA, or (C) any agreement binding upon such Borrower or its
property, or any court decree or order binding upon such Borrower or its
property (this opinion being limited (x) to those agreements, decrees or orders
that have been identified to us in the

 

B-3

--------------------------------------------------------------------------------


 

Officer’s Certificates and (y) in that we express no opinion with respect to any
violation not readily ascertainable from the face of any such agreement, decree
or order, or arising under or based upon any cross default provision insofar as
it relates to a default under an agreement not so identified to us, or arising
under or based upon any covenant of a financial or numerical nature or requiring
computation) and (v) will not result in or require the creation or imposition of
any security interest or lien upon any of such Borrower’s properties pursuant to
the provisions of any agreement binding upon such Borrower or its properties,
other than any rights of set-off or other liens in favor of the Agent arising
under the Credit Agreement, the agreements executed in connection therewith, or
applicable law (this opinion being limited to those agreements that have been
identified to us in the Officer’s Certificates).

 

(c)                            The Credit Agreement has been duly executed and
delivered on behalf of each Borrower and constitutes a valid and binding
obligation of such Borrower, enforceable in accordance with its terms.

 

(d)                           The borrowings by the Borrowers under the Credit
Agreement and the application of the proceeds thereof as provided in the Credit
Agreement will not violate Regulation T, U or X of the Board of Governors of the
Federal Reserve System.

 

(e)                            Neither the Company nor any of its Subsidiaries
is an “investment company” within the meaning of the Investment Company Act of
1940, as amended, or a “holding company,” or an “affiliate” of a “holding
company,” or of a “subsidiary company” of a “holding company,” within the
meaning of the Public Utility Holding Company Act of 1935, as amended.

 

(f)                              In and of themselves, the execution and
delivery of the Credit Agreement, and the Borrowers’ performance of their
respective obligations thereunder and under the Credit Agreement, have no effect
on the attachment and perfection of the security interests in favor of the Agent
(for the benefit of the “Secured Parties” (as such term is defined in the
Collateral Agreement)) in the Collateral.  With respect to the attachment and
perfection of the security interests in favor of the Agent (for the benefit of
the Secured Parties) in the Collateral, the Agent and the Lenders are entitled
to rely on our opinions expressed paragraphs (f), (g), (h), (i), (j), (k), and
(l) in our opinion letter dated November 12, 1999, and delivered in connection
with the original execution and delivery of the Loan Documents (the “Original
Opinion”), subject to all qualifications, assumptions, exceptions, and
limitations set forth in the Original Opinion and with the assumption on our
part that there have been no amendments, terminations, or other modifications to
the “Financing Statements” described in the Original Opinion.

 

B-4

--------------------------------------------------------------------------------


 

The opinions set forth above are subject to the following qualifications:

 

(A)                              Our opinions above as to enforceability are
subject to (i) applicable bankruptcy, insolvency, reorganization, fraudulent
transfer, voidable preference, moratorium or similar laws, and related judicial
doctrines, from time to time in effect affecting creditors’ rights and remedies
generally, or affecting the rights and remedies of creditors of federally
insured financial institutions generally and (ii) general principles of equity
(including, without limitation, standards of materiality, good faith, fair
dealing and reasonableness, equitable defenses and limits on the availability of
equitable remedies), whether such principles are considered in a proceeding at
law or in equity.

 

(B)                                We express no opinion as to the
enforceability of any provision in the Credit Agreement:

 

(i)                                           establishing standards for the
performance of the obligations of good faith, diligence, reasonableness and care
prescribed by the Uniform Commercial Code as in effect in the State of New York
(the “NY UCC”);

 

(ii)                                        relating to indemnification,
contribution or exculpation in connection with violations of any securities laws
or statutory duties or public policy;

 

(iii)                                     relating to exculpation of any party
in connection with its own negligence that a court would determine in the
circumstances under applicable law to be unfair or insufficiently explicit;

 

(iv)                                    providing that any Lender or other
person or entity may exercise set-off rights other than in accordance with and
pursuant to applicable law;

 

(v)                                       relating to forum selection to the
extent the forum is a federal court;

 

(vi)                                    relating to forum selection to the
extent that any relevant action or proceeding does not arise out of or relate to
such document or to the extent that the enforceability of any such provision is
to be determined by any court other than a court of the State of New York;

 

B-5

--------------------------------------------------------------------------------


 

(vii)                                 relating to choice of governing law to the
extent that the enforceability of any such provision is to be determined by any
court other than a court of the State of New York;

 

(viii)                              requiring or relating to payment of interest
(or discount or equivalent amounts) or any premium or “make whole” payment at a
rate or in an amount, after the maturity or after or upon acceleration of the
respective liabilities evidenced or secured thereby or after or during the
continuance of any default, event of default or other circumstance, or upon
prepayment, that a court would determine in the circumstances under applicable
law to be commercially unreasonable or a penalty or a forfeiture;

 

(ix)                                      creating a trust or other fiduciary
relationship;

 

(x)                                         specifying that provisions thereof
may be waived only in writing, to the extent that an oral agreement or an
implied agreement by trade practice or course of conduct has been created that
modifies any provision of such document; or

 

(xi)                                      giving any person or entity the power
to accelerate obligations or to foreclose upon collateral without any notice to
the relevant Borrower.

 

(C)                                Our opinions as to enforceability are subject
to the effect of generally applicable rules of law that:

 

(i)                                           limit the availability of a remedy
under certain circumstances when another remedy has been elected;

 

(ii)                                        may, where less than all of a
contract may be unenforceable, limit the enforceability of the balance of the
contract to circumstances in which the unenforceable portion is not an essential
part of the agreed exchange; and

 

(iii)                                     govern and afford judicial discretion
regarding the determination of damages and entitlement to attorneys’ fees and
other costs.

 

(D)                               We express no opinion as to the enforceability
of (i) any purported waiver, release, variation, disclaimer, consent or other
agreement to similar effect (all of the foregoing, collectively, a “Waiver”) by
any Borrower under the Credit Agreement to the extent limited by the

 

B-6

--------------------------------------------------------------------------------


 

provisions of the NY UCC or other provisions of applicable law (including
judicial decisions), or to the extent that such a Waiver applies to a right,
claim, duty, defense or ground for discharge otherwise existing or occurring as
a matter of law (including judicial decisions), except to the extent that such a
Waiver is effective under and is not prohibited by or void or invalid under the
provisions of the NY UCC or other provisions of applicable law (including
judicial decisions).

 

The opinions expressed herein are limited to the federal laws of the United
States of America, the laws of the States of New York and Georgia and, to the
extent relevant to the opinions expressed in paragraphs (a), (b) and (c) above
or as otherwise expressly set forth herein, the DGCL and the DLLCA, each as
currently in effect.

 

We express no opinion as to the compliance or noncompliance, or the effect of
the compliance or noncompliance, of any of the addressees or any other person or
entity with any state or federal laws or regulations applicable to any of them
by reason of their status as or affiliation with a federally insured depository
institution.  Our opinions are limited to those expressly set forth herein, and
we express no opinions by implication.

 

The opinions expressed herein are solely for the benefit of the addressees
hereof in connection with the transaction referred to herein and may not be
relied on by such addressees for any other purpose or in any manner or for any
purpose by any other person or entity.

 

Very truly yours,

 

B-7

--------------------------------------------------------------------------------


 

ANNEX A

 

OFFICERS’ CERTIFICATES

 

(from GGC, Vinyls, and Lake Charles)

 

B-8

--------------------------------------------------------------------------------


 

ANNEX B

 

FOREIGN QUALIFICATIONS

 

Georgia Gulf Corporation

California, Georgia, Illinois, Louisiana, Mississippi, New Jersey, Ohio,
Tennessee, Texas

 

Georgia Gulf Chemicals & Vinyls, LLC

California, Georgia, Illinois, Louisiana, Mississippi, New Jersey, North
Carolina, Ohio, Oklahoma, Tennessee, Texas

 

Georgia Gulf Lake Charles, LLC

Georgia, Louisiana

 

B-9

--------------------------------------------------------------------------------


 

EXHIBIT C

 

 

FORM OF ELECTION TO TERMINATE

 

 

                    , 20     

 

JPMORGAN CHASE BANK, N.A.

(formerly known as JPMORGAN CHASE BANK

and as THE CHASE MANHATTAN BANK),

as Administrative Agent for

the Lenders party to the Credit

Agreement dated as of November 12, 1999

among GEORGIA GULF CORPORATION,

the Eligible Subsidiaries referred to therein,

such Lenders and JPMorgan Chase Bank, N.A.

(formerly known as JPMorgan Chase Bank and as

The Chase Manhattan Bank) as Administrative

Agent, Syndication Agent and Collateral Agent

(as amended, the “Credit Agreement”)

 

Dear Sirs:

 

Reference is made to the Credit Agreement described above.  Terms not defined
herein which are defined in the Credit Agreement have for purposes hereof the
meanings provided therein.

 

The undersigned, [name of Eligible Subsidiary], a [jurisdiction of formation]
limited liability company, hereby elects to terminate its status as an Eligible
Subsidiary for purposes of the Credit Agreement, effective as of the date
hereof.  The undersigned represents and warrants that all principal and interest
on all Loans made to the undersigned and all other amounts payable by the
undersigned pursuant to the Credit Agreement have been paid in full on or before
the date hereof.  Notwithstanding the foregoing, this Election to Terminate
shall not affect any obligation of the undersigned heretofore incurred under the
Credit Agreement, any promissory note issued thereunder or any other Loan
Document.

 

C-1

--------------------------------------------------------------------------------


 

This instrument shall be construed in accordance with and governed by the laws
of the State of New York.

 

 

Very truly yours,

 

 

 

[NAME OF ELIGIBLE SUBSIDIARY]

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

The undersigned confirms that the status of [Name of Eligible Subsidiary] as an
Eligible Subsidiary for purposes of the Credit Agreement described above is
terminated as of the date hereof.

 

 

GEORGIA GULF CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

Receipt of the above Election to Terminate is acknowledged on and as of the date
set forth above.

 

 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

By:

 

 



Name:

 

Title:

 

C-2

--------------------------------------------------------------------------------